Exhibit 10.2

EXECUTION VERSION

 

 

 

Published CUSIP Number: 04940HAC1

SECOND LIEN CREDIT AGREEMENT

dated as of

December 20, 2012

among

ATLAS RESOURCE PARTNERS, L.P.,

as Borrower,

THE LENDERS PARTY HERETO,

and

WELLS FARGO ENERGY CAPITAL, INC.,

as Administrative Agent

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger

CITIBANK, N.A.,

as Joint Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS AND ACCOUNTING MATTERS   

Section 1.01

   Terms Defined Above      1   

Section 1.02

   Certain Defined Terms      2   

Section 1.03

   Types of Loans and Borrowings      27   

Section 1.04

   Terms Generally; Rules of Construction      27   

Section 1.05

   Accounting Terms and Determinations      28       ARTICLE II       THE
CREDITS   

Section 2.01

   Commitments      28   

Section 2.02

   Loans and Borrowings      28   

Section 2.03

   Requests for Borrowings      29   

Section 2.04

   Interest Elections      30   

Section 2.05

   Funding of Borrowings      31       ARTICLE III       PAYMENTS OF PRINCIPAL
AND INTEREST; PREPAYMENTS; FEES   

Section 3.01

   Repayment of Loans      32   

Section 3.02

   Interest      32   

Section 3.03

   Alternate Rate of Interest      33   

Section 3.04

   Prepayments      33   

Section 3.05

   Fees      34       ARTICLE IV       PAYMENTS; PRO RATA TREATMENT; SHARING OF
SET-OFFS   

Section 4.01

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      34   

Section 4.02

   Presumption of Payment by the Borrower      35   

Section 4.03

   Certain Deductions by the Administrative Agent      36   

Section 4.04

   Disposition of Proceeds      36   

 

-i-



--------------------------------------------------------------------------------

   ARTICLE V       INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES   

Section 5.01

   Increased Costs      36   

Section 5.02

   Break Funding Payments      37   

Section 5.03

   Taxes      38   

Section 5.04

   Designation of Different Lending Office      42   

Section 5.05

   Replacement of Lenders      42   

Section 5.06

   Illegality      42       ARTICLE VI       CONDITIONS PRECEDENT   

Section 6.01

   Effective Date      43   

Section 6.02

   Additional Conditions      46       ARTICLE VII       REPRESENTATIONS AND
WARRANTIES   

Section 7.01

   Organization; Powers      47   

Section 7.02

   Authority; Enforceability      47   

Section 7.03

   Approvals; No Conflicts      47   

Section 7.04

   Financial Condition; No Material Adverse Change      47   

Section 7.05

   Litigation      48   

Section 7.06

   Environmental Matters      48   

Section 7.07

   Compliance with the Laws and Agreements; No Defaults      50   

Section 7.08

   Investment Company Act      50   

Section 7.09

   No Margin Stock Activities      50   

Section 7.10

   Taxes      50   

Section 7.11

   ERISA      50   

Section 7.12

   Disclosure; No Material Misstatements      51   

Section 7.13

   Insurance      52   

Section 7.14

   Restriction on Liens      52   

Section 7.15

   Subsidiaries      52   

Section 7.16

   Location of Business and Offices      53   

Section 7.17

   Properties; Titles, etc      53   

Section 7.18

   Maintenance of Properties      55   

Section 7.19

   Gas Imbalances      55   

Section 7.20

   Marketing of Production      55   

Section 7.21

   Swap Agreements      56   

Section 7.22

   Solvency      56   

Section 7.23

   Foreign Corrupt Practices      56   

Section 7.24

   OFAC      56   

 

-ii-



--------------------------------------------------------------------------------

   ARTICLE VIII       AFFIRMATIVE COVENANTS   

Section 8.01

   Financial Statements; Other Information      57   

Section 8.02

   Notices of Material Events      60   

Section 8.03

   Existence; Conduct of Business      60   

Section 8.04

   Payment of Obligations      61   

Section 8.05

   Operation and Maintenance of Properties      61   

Section 8.06

   Insurance      62   

Section 8.07

   Books and Records; Inspection Rights      62   

Section 8.08

   Compliance with Laws      62   

Section 8.09

   Environmental Matters      62   

Section 8.10

   Further Assurances      63   

Section 8.11

   Reserve Reports      64   

Section 8.12

   Title Information      65   

Section 8.13

   Additional Collateral; Additional Guarantors      66   

Section 8.14

   ERISA Compliance      68   

Section 8.15

   [Intentionally Deleted.]      68   

Section 8.16

   Unrestricted Subsidiaries      68   

Section 8.17

   Use of Proceeds      69   

Section 8.18

   Swap Agreements for MGP Volumes      69   

Section 8.19

   Swap Agreements for DTE Production      69       ARTICLE IX       NEGATIVE
COVENANTS   

Section 9.01

   Financial Covenants      69   

Section 9.02

   Debt      70   

Section 9.03

   Liens      72   

Section 9.04

   Restricted Payments; Redemption of Senior Notes      74   

Section 9.05

   Investments, Loans and Advances      75   

Section 9.06

   Nature of Business; International Operations; Foreign Subsidiaries      77   

Section 9.07

   Proceeds of Loans      77   

Section 9.08

   ERISA Compliance      77   

Section 9.09

   Sale or Discount of Receivables      78   

Section 9.10

   Mergers, etc      79   

Section 9.11

   Sale of Properties; Termination of Swap Agreements      79   

Section 9.12

   Environmental Matters      80   

Section 9.13

   Transactions with Affiliates      81   

Section 9.14

   Subsidiaries      81   

Section 9.15

   Negative Pledge Agreements; Dividend Restrictions      81   

Section 9.16

   Gas Imbalances      81   

Section 9.17

   Swap Agreements      82   

Section 9.18

   Tax Status as Partnership; Partnership Agreement      82   

 

-iii-



--------------------------------------------------------------------------------

Section 9.19

   Designation and Conversion of Unrestricted Subsidiaries; Debt of Unrestricted
Subsidiaries      83   

Section 9.20

   Designation and Conversion of Undesignated Partnerships      83   

Section 9.21

   Acquisition Documents, the Separation Agreement and the Contribution
Agreement      83   

Section 9.22

   Change in Name, Location or Fiscal Year      84   

Section 9.23

   Drilling and Operating Agreements      84   

Section 9.24

   Designated Partnerships’ Organizational Documents      84   

Section 9.25

   Designated Partnership Hedge Facility      84       ARTICLE X       EVENTS OF
DEFAULT; REMEDIES   

Section 10.01

   Events of Default      85   

Section 10.02

   Remedies      87       ARTICLE XI       THE ADMINISTRATIVE AGENT   

Section 11.01

   Appointment and Authorization of Administrative Agent      88   

Section 11.02

   Delegation of Duties      88   

Section 11.03

   Default; Collateral      88   

Section 11.04

   Liability of Administrative Agent      90   

Section 11.05

   Reliance by Administrative Agent      91   

Section 11.06

   Notice of Default      91   

Section 11.07

   Credit Decision; Disclosure of Information by Administrative Agent      91   

Section 11.08

   Indemnification of Agents      92   

Section 11.09

   Administrative Agent in its Individual Capacity      93   

Section 11.10

   Successor Administrative Agent      93   

Section 11.11

   Syndication Agent; Other Agents; Arrangers      94   

Section 11.12

   Administrative Agent May File Proof of Claim      94       ARTICLE XII      
MISCELLANEOUS   

Section 12.01

   Notices      95   

Section 12.02

   Waivers; Amendments      95   

Section 12.03

   Expenses, Indemnity; Damage Waiver      97   

Section 12.04

   Successors and Assigns      99   

Section 12.05

   Survival; Revival; Reinstatement      104   

Section 12.06

   Counterparts; Integration; Effectiveness      104   

Section 12.07

   Severability      105   

Section 12.08

   Right of Setoff   

 

-iv-



--------------------------------------------------------------------------------

Section 12.09

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      105   

Section 12.10

   Headings      106   

Section 12.11

   Confidentiality      106   

Section 12.12

   Interest Rate Limitation      107   

Section 12.13

   No Third Party Beneficiaries      107   

Section 12.14

   [Reserved]      108   

Section 12.15

   Acknowledgements      108   

Section 12.16

   USA Patriot Act Notice      108   

 

-v-



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules

 

Annex I

   List of Maximum Credit Amounts

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Security Instruments

Exhibit F

   Form of Assignment and Assumption

Exhibit G

   Form of Reserve Report Certificate

Exhibit H

   Form of Joinder Agreement

Exhibit I

   Form of Designated Partnership Intercreditor Agreement

Exhibit J-1

   Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit J-2

   Form of U.S. Tax Compliance Certificate (Foreign Participants; not
partnerships)

Exhibit J-3

   Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit J-4

   Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Schedule 7.05

   Litigation

Schedule 7.06

   Environmental

Schedule 7.11

   ERISA

Schedule 7.15

   Subsidiaries; Unrestricted Subsidiaries; Designated Partnerships;
Undesignated Partnerships

Schedule 7.19

   Gas Imbalances

Schedule 7.20

   Marketing Contracts

Schedule 9.02

   Existing Debt

Schedule 9.03

   Existing Liens

Schedule 9.05

   Investments

 

-vi-



--------------------------------------------------------------------------------

THIS SECOND LIEN CREDIT AGREEMENT, dated as of December 20, 2012, is among ATLAS
RESOURCE PARTNERS, L.P. (the “Borrower”), a Delaware limited partnership and
successor by assignment pursuant to Section 12.17 to Atlas Energy, L.P., a
Delaware limited partnership; each of the Lenders from time to time party
hereto; and WELLS FARGO ENERGY CAPITAL, INC. (in its individual capacity, “Wells
Fargo”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. Atlas Barnett, LLC, a Texas limited liability company and a wholly-owned
Subsidiary of the Borrower (“Atlas Barnett”), has agreed to acquire the
exploration and production business of DTE Energy Company, a Michigan
corporation (“DTE”), through (a) the direct acquisition of 100% of the
outstanding equity interests of DTE Gas Resources, LLC, a Michigan limited
liability company (“DTE Gas Resources”) and (b) the indirect acquisition of
(i) all of the Oil and Gas Properties owned by DTE Gas Resources and DTE Gas
Resources Subsidiary (as defined below) including, without limitation, the
Acquired Assets (as defined below) and (ii) 100% of the outstanding Equity
Interests in Coleman Gathering, LLC, a Texas limited liability company (“Coleman
Gathering”), from MCN Energy Enterprises, LLC, a Michigan limited liability
company (the “Seller”), and a subsidiary of DTE, pursuant to that certain
Membership Interest Purchase Agreement dated as of November 19, 2012 among Atlas
Barnett, the Borrower and the Seller (such agreement, the “DTE Acquisition
Agreement”, and such acquisition by Atlas Barnett from the Seller, the “DTE
Acquisition”).

B. In connection with and substantially contemporaneously with the consummation
of the DTE Acquisition, DTE Gas Resources and Coleman Gathering will each
separately be merged into Atlas Barnett, with Atlas Barnett being the surviving
entity following each such merger (such mergers, collectively, the “DTE
Mergers”).

C. The Borrower intends to finance a portion of the Acquisition with the
proceeds of the Loans under this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

 

-1-



--------------------------------------------------------------------------------

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Assets” means the Oil and Gas Properties of DTE Gas Resources and
Coleman Gathering evaluated in that certain reserve report provided by the
Borrower to the Joint Lead Arrangers on November 12, 2012.

“Acquisition Agreement” means the Transaction Agreement, dated November 8, 2010,
as amended by Amendment No. 1 dated February 17, 2011, by and among Atlas
Energy, Inc., Atlas Energy Resources, LLC, the Atlas Pipeline Holdings, L.P. and
Atlas Pipeline Holdings GP, LLC.

“Acquisition Documents” means (a) the Acquisition Agreement and (b) all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection therewith.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that notwithstanding the
foregoing, for purposes of this Agreement the Adjusted LIBO Rate shall not be
less than 1.50%.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Lender” has the meaning given such term in
Section 12.04(b)(ii)(E)(1).

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

“Agreement” means this Second Lien Credit Agreement, as the same may from time
to time be amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1.00%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate, or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate, or the Adjusted
LIBO Rate, respectively.

 

-2-



--------------------------------------------------------------------------------

“Applicable Indebtedness” means outstanding Loans and outstanding Loans under
the First Lien Credit Agreement.

“Applicable Margin” means, for any day, with respect to any ABR Borrowing is
6.50% and with respect to any Eurodollar Borrowing is 7.50%.

“Applicable Percentage” means, with respect to any Lender at any time, prior to
the making of the Loans, the percentage (carried out to the ninth decimal place)
of the Aggregate Commitments represented by such Lender’s Maximum Credit Amount
at such time and after the making of the Loans, the percentage (carried out to
the ninth decimal place) of the Loans held by such Lender to the total
outstanding Loans. The initial Applicable Percentage of each Lender in respect
of the Maximum Credit Amount is set forth opposite the name of such Lender on
Annex I or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Wright &
Company, (d) Schlumberger Ltd., (e) Cawley Gillespie and Associates, Inc.,
(f) WD Von Gotten, (g) Degolyer and McNaughton, (h) HJ Gruy and Associates,
Inc., (i) Lee Keeling and Associates, (j) Sproule, (k) La Roche, (l) W. Cobb and
Associates and (m) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arrangers” means Wells Fargo Securities, LLC and Citibank, N.A., in their
capacities as joint lead arrangers and joint bookrunners hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Coverage Ratio” has the meaning provided in Section 9.01(b).

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form reasonably approved by the Administrative Agent.

“Atlas Barnett” has the meaning set forth in the Recitals.

“Atlas Energy” means Atlas Energy, L.P., a Delaware limited partnership.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

-3-



--------------------------------------------------------------------------------

“Barnett Acquisition Agreement” means the Purchase and Sale Agreement dated as
of March 15, 2012 among ARP Barnett, LLC, the Borrower, Carrizo Oil & Gas, Inc.
and the other parties thereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” has the meaning provided in the First Lien Credit Agreement.

“Borrowing Base Deficiency” has the meaning provided in the First Lien Credit
Agreement.

“Borrowing Base Value” has the meaning provided in the First Lien Credit
Agreement.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Restricted
Subsidiaries having a fair market value in excess of $10,000,000.

“Change of Control” means an event or series of events by which:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group of Persons acting in concert as a partnership or
other “group” (within the meaning of the Securities Exchange Act of 1934 and the
rules of the SEC thereunder as in effect on the date hereof) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower (or its successor by
merger, consolidation or purchase of all or substantially all of its assets);

(b) the Borrower or another Loan Party ceases to own 100% of the Equity
Interests of any Guarantor;

 

-4-



--------------------------------------------------------------------------------

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the General Partner
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(d) the General Partner ceases to be the sole general partner of the Borrower or
ceases to maintain Sole Management Control of the Borrower; provided that, in
the event of any disposition of general partner interests in the Borrower by the
General Partner (a “GP Disposition”) after the Effective Date which results in
the General Partner no longer being the sole general partner of the Borrower,
such GP Disposition shall not be deemed to be a Change of Control so long as the
Borrower provides prior written notice thereof to the Administrative Agent and
the Lenders, together with such other information as may be reasonably necessary
to demonstrate to the reasonable satisfaction of the Administrative Agent and
the Majority Lenders that the General Partner will retain Sole Management
Control of the Borrower after giving effect to such GP Disposition; or

(e) except as permitted by clause (d) above, the Atlas Energy or the Borrower,
or one or more of each of their Affiliates, ceases to own at least 51% of the
Equity Interests of the General Partner.

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of Law) of any Governmental Authority made or issued after
the date of this Agreement; provided however, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III), shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Coleman Gathering” has the meaning provided in the Recitals.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans; and “Commitments” means the aggregate amount of the Commitments
of all the Lenders. The amount representing each Lender’s Commitment shall at
any time be such Lender’s Maximum Credit Amount.

 

-5-



--------------------------------------------------------------------------------

“Compliance Certificate” means the certificate required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 8.01(c).

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Interest Expense” means, with reference to any period, total
interest expense (including interest expense attributable to Capital Leases) of
the Borrower and the Restricted Subsidiaries for such period with respect to all
outstanding Debt of the Borrower and the Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the
Borrower and the Restricted Subsidiaries for such period in accordance with
GAAP.

“Consolidated Net Income” means with respect to the Borrower and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and the Restricted Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income (but not loss) during such period of
any Restricted Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary to the Borrower
or a Restricted Subsidiary is not at the time permitted by operation of the
terms of its charter or any agreement, instrument or Law applicable to such
Restricted Subsidiary or is otherwise restricted or prohibited, to the extent so
restricted or prohibited, in each case determined in accordance with GAAP;
(b) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (c) any
extraordinary gains or losses during such period; and (d) any gains or losses
attributable to writeups or writedowns of assets, including writedowns under ASC
Topics 350 and 360; provided further that if the Borrower or any Restricted
Subsidiary shall consummate a Material Acquisition or Material Disposition
(other than a disposition permitted under Section 9.11(j)), then Consolidated
Net Income shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition had occurred on the first day of the period consisting of the four
consecutive fiscal quarters of the Borrower ending on the last day of the most
recently ending fiscal quarter for which financial statements are available and
otherwise in accordance with Regulation S-X of the SEC. “Consolidated Net
Income” shall include, without duplication, cash dividends and other cash
distributions received during such period by the Borrower or any Restricted
Subsidiary to the extent set forth in Section 1.05(b).

 

-6-



--------------------------------------------------------------------------------

“Contribution Agreement” means that certain Contribution and Exchange Agreement
dated as of February 13, 2012 among the Atlas Pipeline Holdings, L.P., Borrower,
General Partner and Atlas Energy Holdings Operating Company, LLC, a Delaware
limited liability company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; provided, however, that the amount of such Debt of any
Person described in this clause (f) shall, for the purposes of this Agreement,
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Debt and (ii) the fair market value of the Property encumbered, as determined by
such Person in good faith; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others; (i) obligations to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments for periods in excess of 120 days prior to the day of delivery,
other than sales of Hydrocarbons and gas balancing arrangements in the ordinary
course of business; (j) obligations to pay for goods or services whether or not
such goods or services are actually received or utilized by such Person; (k) any
Debt of a partnership for which such Person is liable either by agreement, or by
Law but only to the extent of such liability; (l) the liquidation value of
Disqualified Capital Stock of such Person; and (m) the undischarged balance of
any dollar denominated production payment (but not any volumetric production
payment) created by such Person or for the creation of which such Person
directly or indirectly received payment. The Debt of any Person shall include
all obligations of such Person of the character described above to the extent
such Person remains legally liable in respect thereof notwithstanding that any
such obligation is not included as a liability of such Person under GAAP. The
Debt of any Person described in clauses (f), (g) and (h) of this definition
shall be deemed to be the lesser of (i) an amount equal to the stated or

 

-7-



--------------------------------------------------------------------------------

determinable amount of the primary obligation of such other Person and (ii) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Debt, unless such primary obligation and/or the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Debt shall be deemed to be equal
to such Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Partnership” means any partnership or limited liability company,
other than a partnership or limited liability company that the Borrower has
determined, by notice to the Administrative Agent pursuant to Section 8.01(p) or
Section 9.20(b), shall not be a “Designated Partnership”, that (i) is listed on
Schedule 7.15 hereto as a “Designated Partnership”, (ii) is governed at all
times by (A) an Organizational Document in form and substance substantially
similar to the forms of the Organizational Document of the partnerships listed
on Schedule 7.15 hereto of which Atlas Resources, LLC is the Master General
Partner and which closed subscriptions on or after January 1, 2009 or
(B) Organizational Documents that are otherwise reasonably acceptable to the
Administrative Agent; provided that for any Designated Partnership formed after
March 5, 2012, the Organizational Document for such Designated Partnership shall
contain provisions allowing the Master General Partner of such Designated
Partnership to withdraw its ownership interest in such Designated Partnership in
the form of a working interest in such Designated Partnership’s Oil and Gas
Properties equal to its interest as Master General Partner in the revenues of
such Designated Partnership at the request of the Administrative Agent or the
Majority Lenders without the consent of any other party to such Organizational
Document and (iii) (A) at all times, in the case of any Designated Partnership
that is a limited partnership, has a sole general partner that is a Loan Party
and, in the case of any Designated Partnership that is a limited liability
company, has a sole managing member or sole manager that is a Loan Party;
(B) does not at any time engage in any line of business other than Hydrocarbon
exploration, development, acquisition or production; (C) does not at any time
own (whether in fee or by leasehold) any material asset other than Hydrocarbon
Interests and Property reasonably related thereto, including, in the case of any
Participating Partnership, Swap Agreements permitted under clause (I) of this
definition; (D) does not at any time incur, create, assume or suffer to exist
any Debt except, so long as such Loan Party is in compliance with
Section 8.13(e), loans owing to a Loan Party that is the Master General Partner
of such Designated Partnership; (E) does not at any time incur, assume or permit
to exist any Lien on any of its Properties (now owned or hereafter acquired),
except Liens created pursuant to the Designated Partnership Hedge Facility,
Excepted Liens, Immaterial Title Deficiencies and Liens securing Debt permitted
under clause (D) of this definition; (F) at all times has a Loan Party as the
operator or co-operator of its Oil and Gas Properties; (G) has not taken any
action including, without limitation, the amendment of its organizational
documents, that causes the Equity Interests to be “securities” under Article 8
of the UCC unless the Loan Party owning such Equity Interests has taken, or
caused to be taken, all actions reasonably requested by the Administrative Agent
(including, without limitation, the delivery of any certificates evidencing such
securities and related stock powers and/or entering into control agreements
reasonably acceptable to the Administrative Agent) to protect and perfect the
second priority security interest of the Administrative Agent in such Equity
Interests and facilitate the Administrative Agent’s exercise of remedies with
respect

 

-8-



--------------------------------------------------------------------------------

to such Equity Interests in accordance with the terms of the Security
Instruments; (H) at all times has beneficial and record title (as fee owner or
owner of a leasehold interest) to all Designated Partnership Properties owned
(whether in fee or by leasehold) by it; provided that a Person will not cease to
be a “Designated Partnership” solely for purposes of this clause (H) if a Loan
Party owns record title to any such Designated Partnership Property and (I) does
not at any time enter into any Swap Agreement, except, for any Participating
Partnership, any Permitted Participating Partnership Swap Agreement.

“Designated Partnership Hedge Facility” means the Secured Hedge Facility
Agreement dated as of March 5, 2012, by Atlas Resources, LLC, a Delaware limited
liability company, each Participating Partnership, Wells Fargo Bank, National
Association, as collateral agent, and each Hedge Provider, as amended, restated,
supplemented or otherwise modified.

“Designated Partnership Intercreditor Agreement” means any intercreditor
agreement entered into in connection with the Designated Partnership Hedge
Facility, in substantially the same form as the form attached hereto as
Exhibit I or otherwise acceptable to the Administrative Agent, by and among the
Administrative Agent, the Collateral Agent (as defined therein), the First Lien
Agent and the Master General Partner (as defined therein), as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Designated Partnership Properties” means Oil and Gas Properties that are
designated in a Reserve Report as being attributable to a specified Designated
Partnership.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations outstanding hereunder. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Capital Stock solely because
the holders thereof have the right to require the Person to repurchase such
Equity Interests upon the occurrence of a change of control or an asset sale
shall not constitute Disqualified Capital Stock.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(i) the United States of America or any state thereof or (ii) the District of
Columbia.

“DTE Acquisition” has the meaning provided in the Recitals.

“DTE Acquisition Agreement” has the meaning provided in the Recitals.

“DTE Acquisition Documents” means (a) the DTE Acquisition Agreement and (b) all
bills of sale, assignments, agreements, instruments and documents executed and
delivered in connection therewith.

 

-9-



--------------------------------------------------------------------------------

“DTE Gas Resources” has the meaning provided in the Recitals.

“DTE Mergers” has the meaning provided in the Recitals.

“EBITDA” means, for any period, an amount determined for the Borrower and the
Restricted Subsidiaries on a consolidated basis equal to (i) the sum of
Consolidated Net Income for such period, plus, without duplication and to the
extent deducted from Consolidated Net Income in such period, (a) interest,
income taxes, depreciation, depletion, amortization, goodwill and other
impairment, non-cash compensation on long-term incentive plans, non-cash losses
including non-cash losses resulting from mark to market accounting of Swap
Agreements, (b) reasonable and customary fees and expenses incurred or paid in
connection with the consummation of the Transactions, and other acquisition
transactions not prohibited by the terms of this Agreement or the other Loan
Documents, and (c) any net loss from disposed or discontinued operations, minus
(ii) to the extent included in Consolidated Net Income, non-cash gains including
non-cash gains resulting from mark to market accounting of Swap Agreements.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Laws pertaining in any way to human
health, employee safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Restricted
Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Law, as amended, and
other environmental conservation or protection Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

 

-10-



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days’ notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Borrower, a Restricted Subsidiary or any ERISA Affiliate from a Plan during
a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, (e) receipt
of a notice of withdrawal liability pursuant to Section 4202 of ERISA, or
(f) any other event or condition which would constitute grounds under section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower, any Restricted Subsidiary or any
Designated Partnership or materially impair the value of such Property subject
thereto; (e) Liens arising by virtue of any statutory, common law or contract
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution; provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no

 

-11-



--------------------------------------------------------------------------------

such deposit account is intended by the Borrower, any of the Restricted
Subsidiaries or any Designated Partnership to provide collateral to the
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower, any Restricted Subsidiary or any Designated Partnership for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by the Borrower, any Restricted Subsidiary or any Designated Partnership or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from Uniform Commercial Code financing statement filings regarding operating
leases entered into by the Borrower, any Restricted Subsidiary or any Designated
Partnership in the ordinary course of business covering only the Property under
lease; (j) any obligations (other than Debt) or duties affecting any of the
Property of the Borrower, any Restricted Subsidiary or any Designated
Partnership to any Governmental Authority with respect to any franchise, grant,
license or permit; (k) any interest or title of a lessor under any lease entered
into by the Borrower, any Restricted Subsidiary or any Designated Partnership
covering only the assets so leased; and (l) Liens in favor of the First Lien
Agent under the First Lien Loan Documents; provided further that (1) Liens
described in clauses (a) through (d) and (g) shall remain “Excepted Liens” only
for so long as no action to enforce such Lien has been commenced unless such
action is being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP and (2) no
intention to subordinate the Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of any Excepted Lien other than the Excepted Lien referred to in the foregoing
clause (l).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower or any Guarantor is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 5.05), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 5.03(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(b), and (d) any U.S. federal withholding taxes
imposed by FATCA.

 

-12-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the amended and restated fee letter dated December 13, 2012
among the Borrower and Wells Fargo Securities LLC, Wells Fargo Bank, National
Association and Citigroup Global Markets, Inc.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“First Lien Agent” means the “Administrative Agent” under the First Lien Credit
Agreement.

“First Lien Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 5, 2012, as amended by the First Amendment dated as
of April 30, 2012, the Second Amendment dated as of July 26, 2012 and the Third
Amendment of even date herewith, among the Borrower, the First Lien Agent and
the First Lien Lenders, as amended, restated, supplemented or otherwise modified
or any Refinancing (as defined in the Intercreditor Agreement) thereof, but only
to the extent permitted under the terms of the Intercreditor Agreement.

“First Lien Debt” means the “Indebtedness” as defined in the First Lien Credit
Agreement, subject to the terms of the Intercreditor Agreement.

“First Lien Lenders” means the “Lenders” from time to time party to the First
Lien Credit Agreement.

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
“Loan Documents” as defined in the First Lien Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“General Partner” means Atlas Resource Partners GP, LLC, a Delaware limited
liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Restricted Subsidiary, any of their Properties, the Administrative
Agent or any Lender.

“Guarantors” means Atlas Energy Colorado, LLC, a Colorado limited liability
company, Atlas Energy Holdings Operating Company, LLC, a Delaware limited
liability company, Atlas Energy Indiana, LLC, an Indiana limited liability
company, Atlas Energy Ohio, LLC, an Ohio limited liability company, Atlas Energy
Tennessee, LLC, a Pennsylvania limited liability company, Atlas Noble, LLC, a
Delaware limited liability company, Atlas Resources, LLC, a Pennsylvania limited
liability company, REI-NY, LLC, a Delaware limited liability company, Resource
Energy, LLC, a Delaware limited liability company, Resource Well Services, LLC,
a Delaware limited liability company, Viking Resources, LLC, a Pennsylvania
limited liability company, ARP Barnett, LLC, a Texas limited liability company,
ARP Oklahoma, LLC, an Oklahoma limited liability company, ARP Barnett Pipeline,
LLC, a Delaware limited liability company and Atlas Barnett, LLC, a Texas
limited liability company and any other Material Subsidiary of the Borrower that
after the Effective Date guarantees the Indebtedness to the Administrative Agent
pursuant to Section 8.13(b).

“Guaranty Agreement” means the Second Lien Guaranty in form and substance
satisfactory to the Administrative Agent by each of the Guarantors in favor of
the Administrative Agent dated as of the date hereof, as the same may be
amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

 

-14-



--------------------------------------------------------------------------------

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower that, together with all of the Subsidiaries of such Restricted
Subsidiary, does not own Property with an aggregate fair market value in excess
of $3,000,000.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than five percent (5%) of the
Borrowing Base Value of all Oil and Gas Properties evaluated in the most recent
Reserve Report delivered under this Agreement.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party: (a) to the Administrative Agent or any Lender under any
Loan Document including, without limitation, all interest on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
and (b) all renewals, extensions and/or restatements of any of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the Administrative Agent, the First Lien Agent
and the Borrower, as the same may from time to time be amended, supplemented,
restated or otherwise modified.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of

 

-15-



--------------------------------------------------------------------------------

a Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
and if available by all the Lenders, nine months thereafter, as the Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) no Interest Period may have a term which would
extend beyond the Maturity Date and (c) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning provided in the First Lien Credit
Agreement.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business), or (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Debt or other
liability of any other Person.

“Joinder Agreement” means a joinder agreement in the form of Exhibit H or any
other form reasonably approved by the Administrative Agent.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

 

-16-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period reported by Bloomberg L.P.
in its index of rates as of 11:00 A.M., London time, two (2) Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on such index, the “LIBO Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered dollar deposits at or about 11:00 A.M., London time, two (2) Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and the Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Lien” shall not include the interest of the Borrower or any Restricted
Subsidiary in any Property subject to a Synthetic Lease.

“Loan Documents” means this Agreement, the Notes, if any, the Security
Instruments, the Designated Partnership Intercreditor Agreement, the
Intercreditor Agreement and any and all other material agreements or instruments
now or hereafter executed and delivered by any Loan Party or any other Person in
connection with the Indebtedness, this Agreement and the transactions
contemplated hereby, as such agreements may be amended, modified, supplemented
or restated from time to time.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, subject to Section 12.04(b)(ii)(E)(4), two or more
Lenders holding greater than 50% of the outstanding aggregate principal amount
of the Loans (without regard to any sale by a Lender of a participation in any
Loan under Section 12.04(c)).

“Master General Partner” means Atlas Resources, LLC, a Pennsylvania limited
liability company, or any other Loan Party that is the managing general partner
or managing member of a Participating Partnership.

 

-17-



--------------------------------------------------------------------------------

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $10,000,000.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties (including the APL Units and the ARP Units) or financial
condition of the Borrower and the Restricted Subsidiaries, taken as a whole,
(b) the ability of the Borrower and the Restricted Subsidiaries, taken as a
whole, to carry out their business as of the Effective Date, (c) the ability of
the Loan Parties, taken as a whole, to perform fully and on a timely basis their
obligations under any of the Loan Documents that are material to the interests
of the Lenders, or (d) the validity or enforceability of any of the Loan
Documents or the material rights and remedies available to the Administrative
Agent or any Lender under any Loan Document.

“Material Disposition” means a transaction or series of transactions comprised
of the sale, lease, assignment, conveyance or transfer of the Equity Interests
of a Person or the assets of a Person, in each case for the consideration of at
least $10,000,000.

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
the Restricted Subsidiaries in an aggregate principal amount exceeding
$15,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time, including unpaid amounts in respect of such Swap Agreement.

“Material Subsidiary” means any Restricted Subsidiary other than any Immaterial
Subsidiary.

“Maturity Date” means May 19, 2014.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”.

“MGP Volumes” has the meaning assigned such term in Section 8.18.

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Administrative Agent as to (a) the Loan Parties’
ownership (whether in fee or by leasehold) of at least 80% of the total value of
all Oil and Gas Properties (other than Designated Partnership Properties) and
(b) ownership (whether in fee or by leasehold) of the Designated Partnership
Properties, in each case with respect to Properties evaluated in any applicable
Reserve Report.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

-18-



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, or similar document in form and
substance reasonably satisfactory to the Administrative Agent on an Oil and Gas
Property directly owned (whether in fee or by leasehold) by a Loan Party where
such Loan Party is the mortgagor and the Administrative Agent is the mortgagee
pursuant to which a Lien on the Mortgaged Property covered thereby is created in
favor of the Administrative Agent for the benefit of the Secured Creditors (as
defined therein), as the same may be amended, modified or supplemented from time
to time.

“Mortgaged Property” means any Property directly owned (whether in fee or by
leasehold) by any Loan Party which is subject to a Lien created by the Security
Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations). If, with the consent of the Administrative Agent, the
relevant benchmarks used in any Reserve Report change, then NYMEX Pricing shall
refer to such new benchmarks.

“Notes” means the promissory notes, if any, of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other

 

-19-



--------------------------------------------------------------------------------

personal Property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Oil and Gas Reserve Borrowing Base” has the meaning provided in the First Lien
Credit Agreement.

“Organizational Documents” means any and all agreements, certificates, operating
agreements, partnership agreements, limited liability company agreements,
charters, articles, bylaws, and similar documents pertaining to (a) the
organization or governance of any Designated Partnership or (b) the organization
or governance of any other Person referenced in this Agreement, in each case
whether now or hereafter existing and as each has been and hereafter may be
supplemented, amended or restated from time to time.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Participating Partnership” means any Designated Partnership that has become a
party to the Designated Partnership Hedge Facility.

“Partnership Interest Borrowing Base” has the meaning provided in the First Lien
Credit Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Participating Partnership Swap Agreement” has the meaning provided in
the First Lien Credit Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a

 

-20-



--------------------------------------------------------------------------------

Restricted Subsidiary or an ERISA Affiliate or (b) was at any time during the
six (6) calendar years preceding the date hereof, sponsored, maintained or
contributed to by the Borrower or a Restricted Subsidiary or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, N.A. as its prime rate in effect at its principal
office in the United States; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective. Such rate is set by Wells Fargo Bank, N.A. as a general reference
rate of interest, taking into account such factors as Wells Fargo Bank, N.A. may
deem appropriate; it being understood that many of Wells Fargo Bank, N.A.’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
Wells Fargo Bank, N.A. may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Pro Forma Compliance” means, as of any date of determination for purposes of
calculating compliance with the financial covenants contained in Section 9.01 on
a pro forma basis, (a) with respect to the financial covenants set forth in
Section 9.01(a) and 9.01(c), (i) calculating Consolidated Net Income, EBITDA and
Consolidated Interest Expense as if the merger or consolidation with any
Restricted Subsidiary, the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary or any Material Acquisition (each of the foregoing, a
“Subject Transaction”), as applicable, had occurred on the first day of the
period consisting of the four consecutive fiscal quarters of the Borrower ending
on the last day of the fiscal quarter most recently ended for which financial
statements have been delivered pursuant to Section 8.01, (ii) calculating Total
Funded Debt as of the date of the Subject Transaction (after giving effect to
the Subject Transaction and the incurrence of any Debt in such Subject
Transaction, but excluding Debt owed to the Borrower or any Restricted
Subsidiary) and (iii) otherwise making such calculations in accordance with
Regulation S-X of the SEC and (b) with respect to the financial covenant set
forth in Section 9.01(b), calculating current assets acquired, and current
liabilities assumed, in the Subject Transaction as if such assets and
liabilities had been acquired or assumed as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 8.01.

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 7.04(b).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”.

“Purchase Money Debt” means Debt (a) consisting of the deferred purchase price
of property, plant and equipment, conditional sale obligations, obligations
under any title retention agreement and other obligations incurred in connection
with the acquisition, construction or

 

-21-



--------------------------------------------------------------------------------

improvement of such asset, in each case where the amount of such Debt does not
exceed the greater of (i) the cost of the asset being financed and (ii) the fair
market value of such asset, and (b) incurred to finance such acquisition,
construction or improvement by the Borrower or a Restricted Subsidiary of such
asset; provided however that such Debt is incurred within 180 days after such
acquisition or the completion of such construction or improvement.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Redetermination” means any Scheduled Redetermination or Interim
Redetermination.

“Redetermination Date” has the meaning provided in the First Lien Credit
Agreement.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.09.

“Required Mortgage Value” means, as of any date of determination, an amount
equal to 80% of the aggregate value attributed to all Oil and Gas Properties
(other than Designated Partnership Properties) directly owned (whether in fee or
by leasehold) by the Loan Parties in the evaluation of such Properties reflected
in the determination of the Borrowing Base in effect as of such date. “Required
Mortgage Value” does not include the value, if any, attributed to any Designated
Partnership Properties.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31 or June 30
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Loan Parties (or the
Loan Parties’ proportionate share of Designated Partnership Properties),
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, consistent with SEC reporting requirements at the time, together with
a supplement indicating future net income based upon Strip Prices then, in
effect, in each case reflecting Swap Agreements in place with respect to such
production. Each Reserve Report shall include a report on a well by well basis
reflecting the working and revenue interests for the Borrower and each
Guarantor, and the net working interest and net revenue interests for each
Designated Partnership and such other information and in such form as may be
reasonably requested by the Administrative Agent.

 

-22-



--------------------------------------------------------------------------------

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
(including any return of capital), or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Rolling Period” means for the fiscal quarter ending on December 31, 2012, and
for each fiscal quarter thereafter, any period of four (4) consecutive fiscal
quarters ending on the last day of such applicable fiscal quarter.

“Scheduled Redetermination” has the meaning provided in the First Lien Credit
Agreement.

“Scheduled Redetermination Date” has the meaning provided in the First Lien
Credit Agreement.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Security Agreement” means the Second Lien Security Agreement among the
Borrower, the Guarantors and the Administrative Agent dated as of the date
hereof, as the same may be amended, modified or supplemented from time to time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Security Agreement,
Mortgages and other agreements, instruments or stock certificates described or
referred to in Exhibit E, and any and all other agreements or instruments now or
hereafter executed and delivered by any Loan Party or any other Person (other
than) participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
as security for the payment or performance of, or to perfect the grant of a Lien
to secure obligations under, the Indebtedness, the Notes, if any, or this
Agreement, as such agreements may be amended, modified, supplemented or restated
from time to time.

“Seller” has the meaning provided in the Recitals.

 

-23-



--------------------------------------------------------------------------------

“Senior Notes” means any unsecured notes issued by the Borrower under
Section 9.02(h) and, without duplication, any guarantees thereof by the Borrower
or a Guarantor.

“Separation Agreement” means the Separation and Distribution Agreement dated as
of February 23, 2012 among the Borrower, the General Partner, the Atlas Pipeline
Holdings, L.P. and the Atlas Energy GP, LLC.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sole Management Control” means, with respect to the Borrower, the ability,
through voting power, by contract or otherwise, to direct all limited
partnership actions of such Person without requiring the approval, consent, or
vote of any other Person to the extent such approval, consent or vote is not
required for such actions as of the Effective Date.

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.

“Specified Representations” means, collectively, (i) all representations and
warranties of the Loan Parties contained in the Security Instruments relating to
the validity, priority and perfection of the Liens created under the Security
Instruments and (ii) the representations and warranties of the Borrower set
forth in the following sections of this Agreement: Section 7.01, Section 7.02,
Section 7.03, Section 7.08, Section 7.09, Section 7.22, Section 7.23 and
Section 7.24.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Strip Price” shall mean, at any time, (a) for the remainder of the current
calendar year, the average NYMEX Pricing for the remaining contracts in the
current calendar year, (b) for

 

-24-



--------------------------------------------------------------------------------

each of the succeeding four complete calendar years, the average NYMEX Pricing
for the twelve months in each such calendar year, and (c) for each calendar year
thereafter, the average NYMEX Pricing for the twelve months in such fourth
calendar year.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent and/or one or more of its Subsidiaries. Unless otherwise indicated
herein, each reference to the term “Subsidiary” (i) means a Subsidiary of the
Borrower and (ii) does not include any Designated Partnership or any
Undesignated Partnership.

“Super Majority Lenders” means, subject to Section 12.04(b)(ii)(E)(4), two or
more Lenders holding at least 66- 2/3% of the outstanding aggregate principal
amount of the Loans (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)).

“Swap Agreement” has the meaning provided in the First Lien Credit Agreement.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Test Date” has the meaning specified in Section 9.01(b).

“Titan Merger Agreement” has the meaning given to such term in the First Lien
Credit Agreement.

“Total Funded Debt” means, at any date, all Debt of the Borrower and the
Restricted Subsidiaries on a consolidated basis other than (i) contingent
obligations in respect of Debt described in clause (b) of the definition of
“Debt”, and (ii) Debt described in clauses (c), (j), (k), and (m) of the
definition of “Debt”. For the avoidance of doubt, “Total Funded Debt” shall not
include “asset retirement obligations” as such term is used in ASC Topic 410 to
the extent such term relates to the plugging and abandonment of wells.

 

-25-



--------------------------------------------------------------------------------

“Total Proved PW10%” shall mean, the sum of (i) with respect to any Proved
Reserves reasonably expected to be produced from any Oil and Gas Properties of
the Borrower, the net present value discounted at ten percent (10%) per annum,
of the future net revenues expected to accrue to the Borrower’s interests in
such Proved Reserves during the remaining expected economic lives of such
reserves based upon the most recent Reserve Report delivered pursuant to
Section 8.11, provided, however that for the purposes of the calculation under
this clause (i) Proved Developing Producing Reserves shall constitute not less
than 60% of such future net revenues, plus (ii) with respect to any Proved
Reserves reasonably expected to be produced from any Oil and Gas Properties of
the Designated Partnerships, 75% of the net present value discounted at ten
percent (10%) per annum, of future revenues expected to accrue to such
Designated Partnerships’ interests in such Proved Reserved during the remaining
expected economic lives of such reserves based upon the most recent Reserve
Report delivered pursuant to Section 8.11, provided, however that for the
purposes of the calculation under this clause (ii) Proved Developing Producing
Reserves shall constitute not less than 60% of such future net revenues plus
(iii) three times Well Services Income, plus (if positive) or minus (if
negative) (iv) the Value of Swap Agreements of the Borrower and the Designated
Partnerships. Each calculation of such expected future net revenues shall be
made in accordance with the then existing standards of the Society of Petroleum
Engineers, provided that in any event (i) reasonable deductions shall be made
for the production and sale of such reserves, (ii) reasonable adjustments shall
be made for commodity and basis hedging activities of the Borrower and its
Subsidiaries, (iii) the pricing shall be based upon the Strip Price and (iv) the
cash-flows derived from the pricing assumptions set forth in clauses (ii) and
(iii) above shall be further adjusted to account for the historical basis
differential in a manner reasonably acceptable to the Administrative Agent.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the grant of Liens by the Borrower on Mortgaged Properties pursuant to the
Security Instruments and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document, the guaranteeing of the
Indebtedness and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral thereunder, and the grant of Liens by such Guarantor on Mortgaged
Properties pursuant to the Security Instruments.

“Transferee” means any Assignee or Participant.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Undesignated Partnership” means a partnership or limited liability company
(other than a Subsidiary) that is Controlled by a Loan Party and that (a) does
not meet the definition of a “Designated Partnership”, (b) is listed on Schedule
7.15 on the date hereof as an “Undesignated Partnership”, or (c) has been
designated by the Borrower as an “Undesignated Partnership” pursuant to
Section 8.01(p) or Section 9.20(b).

 

-26-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) any Subsidiary designated as such on
Schedule 7.15 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.19
and (b) any Subsidiary of an Unrestricted Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e).

“Value of Swap Agreements” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (i) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination values, and (ii) for any
date prior to the date referenced in clause (i), the amounts determined as the
mark-to-market values for such Swap Agreements, as determined by the
Administrative Agent in accordance with the terms thereof and in accordance with
customary methods for calculating mark-to-market values under similar
arrangements.

“Well Services Borrowing Base” has the meaning provided in the First Lien Credit
Agreement.

“Well Services Business Segment” means the business segment of the Borrower and
the Restricted Subsidiaries principally involved in serving as the operator of
various oil and gas properties and providing well maintenance and other drilling
services to oil and gas producers.

“Well Services Income” means at any time an amount equal to the portion of
EBITDA allocable to the Well Services Business Segment for the twelve month
period ending on the last day of the most recently completed fiscal quarter of
the Borrower for which financial statements are available, calculated by the
Borrower in good faith and in a manner consistent with the calculation of Well
Services Income made by the Borrower and delivered to the First Lien Agent in
connection with the determination of the Well Services Borrowing Base on
March 5, 2012.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Working Interest Borrowing Base” has the meaning provided in the First Lien
Credit Agreement.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

-27-



--------------------------------------------------------------------------------

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions

contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including,” and (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

Section 1.05 Accounting Terms and Determinations. (a) Unless otherwise specified
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the ratios that are the subject of Section 9.01 hereof
and the components of each of them, all Unrestricted Subsidiaries, all
Designated Partnerships (and their Subsidiaries), and all Undesignated
Partnerships (and their Subsidiaries) (including the assets, liabilities,
income, losses, cash flows and elements thereof of each of the foregoing) shall
be excluded, except that any cash dividends or distributions paid by any Person
to Borrower or any Restricted Subsidiary shall be deemed to be income to the
Borrower or such Restricted Subsidiary, as applicable, when received by it
whether or not constituting income in accordance with GAAP.

 

-28-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Effective Date in the
amount of its Maximum Credit Amount. Amounts repaid or prepaid in respect of the
Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amount; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of five
(5) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. If a Lender shall make a written request to the Administrative Agent
and the Borrower to have its Loans evidenced by a promissory note, then the
Borrower shall execute and deliver a single promissory note of the Borrower in
substantially the form of Exhibit A, payable to such Lender in a principal
amount equal to its Maximum Credit Amount as then in effect, and otherwise duly
completed. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, may be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender; provided that the failure to make any such notation
or to attach a schedule shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer
by any Lender of its Note.

 

-29-



--------------------------------------------------------------------------------

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”): (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York, New York time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York, New York time, on the date of
the proposed Borrowing. The Borrowing Request shall be irrevocable and if a
telephonic Borrowing Request it shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request. The
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Promptly following receipt of the Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. The Borrowing initially shall be of the Type
specified in the Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.04. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written

 

-30-



--------------------------------------------------------------------------------

Interest Election Request in substantially the form of Exhibit C and signed by
the Borrower (a “written Interest Election Request”) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each telephonic and written Interest
Election Request shall be irrevocable and each telephonic Interest Election
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Majority Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

-31-



--------------------------------------------------------------------------------

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make its Loan on the proposed date
thereof by wire transfer of immediately available funds by 1:00 p.m., New York,
New York time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrower in
the applicable Borrowing Request.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of the Borrowing
(or, in the case of any ABR Borrowing, prior to 12:00 p.m., New York, New York
time, on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. No payment required
and made by the Borrower under this paragraph will be subject to any
break-funding payment under Section 5.02.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
other Loan Party

 

-32-



--------------------------------------------------------------------------------

hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2.0%
plus the rate applicable to ABR Loans as provided in Section 3.02(a), or if no
rate is then applicable to such amount, at a rate per annum equal to 2.0% plus
the highest rate then applicable to ABR Loans as provided in Section 3.02(a).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b), but each prepayment must be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000.

 

-33-



--------------------------------------------------------------------------------

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York, New York time, three (3) Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 1:00 p.m., New York, New York time, one Business Day prior to the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing (other than pursuant to
Section 3.04(c)) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) The Borrower shall make a mandatory prepayment of the Loans in an amount
equal to 100% of the net proceeds of the sale of any Senior Notes, such
prepayment to be made within two (2) Business Days of the receipt of any such
proceeds.

(ii) The Borrower shall make a mandatory prepayment of the Loans in an amount
equal to 1/3 of the net proceeds of all sales of Equity Interests by the
Borrower.

(iii) [Intentionally Deleted.]

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding as the Borrower may direct.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans. Prepayments pursuant to this Section 3.04(c) shall
be accompanied by accrued interest to the extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender fees payable in the amounts and at the times separately
agreed upon by the Borrower and the Administrative Agent in the Fee Letter and
will pay to the Lenders the fees set forth in the fee letter dated December 20,
2012 between the Borrower and the Administrative Agent.

 

-34-



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York, New York time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time prior the Termination
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest, fees and other amounts
then due hereunder, such funds shall be applied: first, ratably to reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; and
fourth, pro rata to outstanding principal of the Loans; in each case, ratably
among the parties entitled thereto in accordance with the amounts then due to
such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to a Loan Party or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so

 

-35-



--------------------------------------------------------------------------------

under applicable law and under this Agreement, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant hereto then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. After
acceleration or maturity of the Loans, all principal will be paid ratably as
provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the other Loan Parties unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each other Loan Party’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
Borrower or any other applicable Loan Party and the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Loan Parties.

 

-36-



--------------------------------------------------------------------------------

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than Excluded Taxes) affecting this Agreement or Eurodollar Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), in each
case by an amount deemed by such Lender to be material, then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, in each case by an amount deemed by such
Lender to be material, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) and reasonably detailed calculations
therefor shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

-37-



--------------------------------------------------------------------------------

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.05, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower or such Guarantor shall make such
deductions and (c) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such

 

-38-



--------------------------------------------------------------------------------

Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent or a Lender as
to the amount of such payment or liability under this Section 5.03) shall be
delivered to the Borrower and shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

-39-



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

-40-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) FATCA. If a payment made to a Lender under this Agreement would be subject
to United States Federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

-41-



--------------------------------------------------------------------------------

(h) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(i) Survival. The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, or (c) any Lender has not approved a proposed waiver or
amendment but which has been approved by Lenders holding 50% or more of the then
outstanding Loans, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it

 

-42-



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans; provided that the Borrower shall not
be required to make any payments pursuant to Section 5.02 as a result of the
conversion of any Affected Loans under this Section 5.06.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date
pursuant to this Agreement, the Fee Letter and the fee letter dated as of
December 20, 2012 between the Borrower and the Administrative Agent, including,
to the extent invoiced to the Borrower at least two (2) Business Days prior to
the Effective Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or other applicable managing Person)
with respect to the authorization of the Borrower or such Guarantor to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and

 

-43-



--------------------------------------------------------------------------------

(iv) the articles or certificate of incorporation and bylaws (or other
applicable governing documents) of the Borrower and such Guarantor, certified as
being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received recent certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E. In connection with
the execution and delivery of the Security Instruments, the Administrative Agent
shall:

(i) be reasonably satisfied that the Security Instruments will, when properly
executed and recorded, create second priority, perfected Liens (except for
Excepted Liens, but subject to the provisos at the end of such definition and
subject to Immaterial Title Deficiencies) on at least the Required Mortgage
Value of Oil and Gas Properties and all other Property purported to be pledged
as collateral pursuant to such Security Instruments (including, without
limitation, all Equity Interests in each Designated Partnership); and

(ii) have received, or the First Lien Agent as bailee for the Administrative
Agent shall have received, certificates, together with undated, blank stock
powers (or the equivalent for Persons that are not corporations) for each
certificate, representing all of the certificated issued and outstanding Equity
Interests (other than any Excluded Property (as defined in the Security
Agreement)) of each Subsidiary (other than any Subsidiary of an Unrestricted
Subsidiary) and of the Loan Parties’ Equity Interests in each Designated
Partnership.

(g) The Administrative Agent shall have received opinions in form and substance
reasonably acceptable to the Administrative Agent of (i) Ledgewood, special
counsel to the Borrower, and (ii) local counsel in each of the following states:
Texas, Ohio and Pennsylvania.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower, the Restricted Subsidiaries and the Designated
Partnerships evidencing that such Persons are carrying insurance in accordance
with Section 7.13.

(i) The Administrative Agent shall have received title information in form and
substance reasonably satisfactory to the Administrative Agent setting forth
(a) the status of title on at least 80% of the total value of all Oil and Gas
Properties (other than Designated Partnership Properties) evaluated by the First
Lien Agent in its determination of the Borrowing Base.

 

-44-



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower or another Loan Party has
(i) received all consents and approvals required by Section 7.03, and (ii) no
action, investigation, litigation or proceeding is pending or threatened in any
court or before any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

(k) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).

(l) The Administrative Agent shall have received appropriate UCC and other Lien
and real property record search certificates from Ohio, Indiana, Pennsylvania,
Colorado, any additional jurisdiction of organization of each Loan Party, and
any other jurisdiction reasonably requested by the Administrative Agent, in each
case reflecting no Liens encumbering the Properties of each Loan Party or
Designated Partnership, as applicable, other than Liens released on or prior to
the Effective Date or Liens permitted by Section 9.03 including, without
limitation, Immaterial Title Deficiencies.

(m) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying: (a) true, accurate and complete copies of
certain of the DTE Acquisition Agreement and all side letters and other material
agreements, documents and certificates executed and delivered in connection with
the DTE Acquisition, which documents shall contain terms and conditions
reasonably acceptable to the Administrative Agent, (b) that, concurrently with
the Borrowing under the Credit Agreement, Atlas Barnett is consummating the DTE
Acquisition, and indirectly acquiring all of the DTE Assets, in accordance with
the terms of the DTE Acquisition Agreement (without waiver or amendment of any
term or condition thereof which would be materially adverse to the interests of
the Lenders provided that, for the avoidance of doubt, any amendment,
modification or waiver that results in (A) less than all of the DTE Assets being
indirectly acquired (or any exercise by Atlas Barnett of any right to remove any
Oil and Gas Properties from the DTE Assets) or (B) a decrease in the purchase
price set forth in the Acquisition Agreement of more than 15% as a result of
Title Defects or Environmental Defects (as such terms are defined in the DTE
Acquisition Agreement) shall, in each case, be deemed to be materially adverse
to the interests of the Lenders); (c) as to the final purchase price for the DTE
Assets after giving effect to all adjustments as of the closing date
contemplated by the DTE Acquisition Agreement; (d) that all governmental and
third party consents and all equityholder and board of director (or comparable
entity management body) authorizations of the DTE Acquisition required to be
obtained by any Loan Party have been obtained and are in full force and effect,
(e) that no “Material Adverse Effect” (as defined in the DTE Acquisition
Agreement) shall have occurred and (f) such other related documents and
information as the Administrative Agent shall have reasonably requested.

(n) The Administrative Agent shall have received a fully executed Intercreditor
Agreement and a fully executed amendment to the Designated Partnership
Intercreditor Agreement in form and substance satisfactory to the Administrative
Agent.

 

-45-



--------------------------------------------------------------------------------

(o) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

(p) [Reserved]

(q) The Borrower’s having minimum liquidity (defined as unused availability
under the First Lien Credit Agreement plus unrestricted cash on hand) of at
least $45,000,000 on the Effective Date after giving effect to the DTE
Acquisition and the Loans made hereunder and the Loans made and letters of
credit issued under the First Lien Credit Agreement.

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of the other Loan Parties shall be in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 12.02) at or prior to 2:00 p.m., New
York, New York time, on December 31, 2012 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).

Section 6.02 Additional Conditions. (a) The obligation of each Lender to make
its Loan is subject to the satisfaction of the following additional conditions:

(i) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.

(ii) The representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing, such representations and warranties shall continue
to be true and correct as of such specified earlier date; provided, however, the
only representations related to Atlas Barnett, DTE Gas Resources, Coleman
Gathering or the Acquired Assets the accuracy of which shall be a condition
under this clause (ii) shall be (A) the representations made by the Seller with
respect to DTE Gas Resources, Coleman Gathering or the Acquired Assets in the
DTE Acquisition Agreement that are material to the interests of the Lenders and
the First Lien Lenders, but only to the extent that Atlas Barnett has the right
to terminate its obligations under the DTE Acquisition Agreement (or the right
not to consummate the DTE Acquisition pursuant to the DTE Acquisition Agreement)
as a result of the breach of such representation in the DTE Acquisition
Agreement (to such extent the “Specified Acquisition Agreement Representations”)
and (B) the Borrower shall be the Specified Representations.

 

-46-



--------------------------------------------------------------------------------

(iii) [Intentionally Deleted.]

(iv) The making of such Loan would not conflict with, or cause any Lender to
violate or exceed, any applicable Law, and no Change in Law shall have occurred,
and no litigation shall be pending or threatened, which does or, with respect to
any threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.

(v) The receipt by the Administrative Agent of the Borrowing Request in
accordance with Section 2.03.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Subject to Section 6.02(a)(ii), the Borrower represents and warrants to the
Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required,

except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, member action. Each Loan Document has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of such Loan Party, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents,

 

-47-



--------------------------------------------------------------------------------

(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by any Loan Party and (d) will not result in the creation or imposition of any
Lien on any Property of any Loan Party (other than the Liens created by the Loan
Documents or permitted under Section 9.03).

Section 7.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished in accordance with Section 8.01 to the Lenders (i) the
consolidated balance sheets of the Borrower as of December 31, 2011 and 2010,
and the related consolidated statements of operations, comprehensive income,
partners’ capital, and cash flows for each of the three years in the period
ended December 31, 2011, certified by its independent public accountants; and
(ii) the consolidated balance sheet of the Borrower as of September 30, 2012,
and the related consolidated statements of operations, comprehensive income,
partners’ capital, and cash flows for the three month and nine month periods
then ended, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the combined or consolidated, as
applicable, financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries, as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the unaudited quarterly financial
statements.

(b) The Borrower has previously delivered to the Lenders the pro forma condensed
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of September 30, 2012, and the related pro forma condensed consolidated
statements of operations for the Borrower for the nine months then ended and for
the 12 months ended December 31, 2011 (collectively, the “Pro Forma Financial
Statements”). The Pro Forma Financial Statements (i) give effect to the
Transactions and the DTE Acquisition as if they had occurred on such date in the
case of the balance sheet and as of the beginning of the periods presented in
the case of the statements of operations, (ii) have been prepared in good faith
by the Loan Parties, based on the assumptions stated therein (which assumptions
are believed by the Loan Parties on the Effective Date to be reasonable),
(iii) accurately reflect all adjustments required to be made to give effect to
the Transactions and the DTE Acquisition, and (iv) are in accordance with
Regulation S-X and present fairly in all material respects the pro forma
consolidated financial position and results of operations of the Borrower as of
such date and for such periods, assuming that the Transactions and the DTE
Acquisition had occurred at such dates.

(c) Since December 31, 2011, after giving effect to the DTE Acquisition and the
adjustments set forth in the pro forma condensed consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of September 30, 2012 which
was previously delivered to the Lenders, (i) there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect and (ii) the business of the Loan Parties has been
conducted only in the ordinary course consistent with past business practices.

(d) Neither the Borrower nor any Restricted Subsidiary has on the date hereof
any material Debt (including Disqualified Capital Stock) or any material
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term

 

-48-



--------------------------------------------------------------------------------

commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Pro Forma
Financial Statements or as disclosed in this Agreement (including the Schedules
hereto).

Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or affecting the Borrower or any
Restricted Subsidiary (i) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document, the Transactions and the
Acquisition and to the knowledge of the Borrower no such action, suit,
investigation or proceeding is threatened.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Neither any Property of the Borrower or any Restricted Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.

(b) Without limitation of clause (a) above, no Property of the Borrower or any
Restricted Subsidiary nor the operations currently conducted thereon or, to the
best knowledge of any Loan Party, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws.

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Borrower and each Restricted Subsidiary, including without
limitation past or present treatment, storage, disposal or release of a
Hazardous Material or solid waste into the environment, have been duly obtained
or filed, and the Borrower and each Restricted Subsidiary are in compliance with
the terms and conditions of all such notices, permits, licenses and similar
authorizations.

(d) All Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of the Borrower or
any Restricted Subsidiary have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Loan Parties, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws.

(e) The Borrower has taken all steps reasonably necessary to determine and have
determined that no Hazardous Materials, solid waste, or oil and gas exploration
and production

 

-49-



--------------------------------------------------------------------------------

wastes, have been disposed of or otherwise Released and there has been no
threatened Release of any Hazardous Materials on or to any Property of the
Borrower or any Restricted Subsidiary except in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment.

(f) To the extent applicable, all Property of the Borrower and each Restricted
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA or scheduled as of the Effective Date to be imposed by OPA
during the term of this Agreement, and the Borrower does not have any reason to
believe that such Property, to the extent subject to OPA, will not be able to
maintain compliance with the OPA requirements during the term of this Agreement.

(g) Neither the Borrower nor any Restricted Subsidiary has any known contingent
liability in connection with any Release or threatened Release of any oil,
Hazardous Material or solid waste into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults. (a) Each of
the Borrower and each Restricted Subsidiary (i) is in compliance with all Laws
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and (ii) possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
pursuant to which any Material Indebtedness is outstanding or by which the
Borrower or any Restricted Subsidiary or any of their Properties is bound.

(c) No Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. No Loan Party is engaged principally,
or as one of its or their important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of any Loan will be used for any purpose which violates
the provisions of Regulations T, U or X of the Board.

Section 7.10 Taxes. Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such

 

-50-



--------------------------------------------------------------------------------

Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower and the Restricted
Subsidiaries in respect of taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate. No tax Lien has been filed and no
claim is being asserted with respect to any such tax or other such governmental
charge.

Section 7.11 ERISA. Except as set forth on Schedule 7.11 and except as could not
reasonably be expected to result in a Material Adverse Effect:

(a) The Borrower, the Restricted Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Restricted Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any Restricted Subsidiary or any ERISA Affiliate has been or is
expected by the Borrower, any Restricted Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred.

(e) Full payment when due has been made of all amounts which the Borrower, the
Restricted Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof, and no accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, a Restricted Subsidiary or any ERISA
Affiliate in its sole discretion at any time without any material liability.

 

-51-



--------------------------------------------------------------------------------

(h) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.

(i) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

Section 7.12 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of the Restricted
Subsidiaries is subject, and all other matters known to it, that in each case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Borrower or any of
the Restricted Subsidiaries to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished, collectively, the
“Information”) contained, as of the date delivered, any material misstatement of
fact or omitted to state, as of the date delivered, any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and, as of the Effective Date, the Information
does not contain any misstatement of fact or omit to state any fact that would
make the Information, taken as a whole and viewed in the light of the
circumstances under which the Information was prepared, misleading in any
material respect; provided that, with respect to Information consisting of
projected financial information or other forward looking information, the
Borrower represents only that such Information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time.

Section 7.13 Insurance. The Borrower has, and has caused all the Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Laws and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and the Restricted Subsidiaries. All
Designated Partnerships maintain all appropriate insurance policies to the
extent contemplated or required under the limited partnership agreement (or
similar governing document) of such Designated Partnership. With respect to
insurance policies of the Borrower and the Restricted Subsidiaries, the
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

Section 7.14 Restriction on Liens. Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than the First Lien Loan Documents and Capital Leases creating Liens
permitted by Section 9.03(c), but then only on the Property subject of such
Capital Lease), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

 

-52-



--------------------------------------------------------------------------------

Section 7.15 Subsidiaries. (a) Except as set forth on Schedule 7.15 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.15, the Borrower
has no Subsidiaries and each Restricted Subsidiary is a Wholly-Owned Subsidiary.
Neither the Borrower nor any Restricted Subsidiary has any Foreign Subsidiaries
(other than any Subsidiary that is organized under the laws of Canada or any
province or territory thereof). Schedule 7.15 lists all the Designated
Partnerships and the Undesignated Partnerships owned by the Borrower or the
Restricted Subsidiaries and their partnership interests in each such Designated
Partnership and Undesignated Partnership. Schedule 7.15 identifies each
Unrestricted Subsidiary other than Subsidiaries of Unrestricted Subsidiaries.

(b) The Borrower’s and the Guarantors’ Equity Interests in the Designated
Partnerships are free and clear of any and all Liens, claims and encumbrances
including any preferential rights to purchase and consents to assignments, other
than (i) Liens contemplated by the Security Instruments and (ii) Excepted Liens
described in clause (a) or clause (l) of the definition thereof.

(c) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon, and all such
Equity Interests that are issued and outstanding have been validly issued and
are fully paid and nonassessable and are owned by and issued to the Person
listed as their owner on Schedule 7.15. The Borrower and each Guarantor have
good and marketable title to all the Equity Interests of the Subsidiaries issued
to it, free and clear of all Liens other than (i) Liens contemplated by the
Security Instruments and (ii) Excepted Liens described in clause (a) or (l) of
the definition thereof, and all such Equity Interests have been duly and validly
issued and are fully paid and nonassessable (except to the extent general
partnership interests are assessable under applicable law).

Section 7.16 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Atlas Resource Partners, L.P.; and the organizational
identification number of the Borrower in Delaware is 5051546 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(j) in accordance with Section 12.01). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(j) and Section 12.01(c)). Each other Loan Party’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(j)).

Section 7.17 Properties; Titles, etc. (a) Subject to Immaterial Title
Deficiencies, each Loan Party specified as the owner had, as of the date
evaluated in the most recently delivered Reserve Report, direct, good and
defensible title as owner of a fee or leasehold interest to the Oil and Gas
Properties (other than Designated Partnership Properties) evaluated in such
Reserve Report free and clear of Liens except Excepted Liens and Liens securing
the Indebtedness. Each Loan Party has good title to all personal Properties
owned by it free and clear of all Liens except Liens permitted by Section 9.03.
After giving full effect to the Excepted Liens, each Loan Party specified as the
owner of Hydrocarbon Interests in the most recently delivered Reserve Report

 

-53-



--------------------------------------------------------------------------------

owned, as of the date evaluated in such Reserve Report, the net interests in
production attributable to the Hydrocarbon Interests reflected in such Reserve
Report (other than those attributable to Designated Partnership Properties), and
the ownership (whether in fee or by leasehold) of such Properties shall not in
any material respect obligate such Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in such
Reserve Report that is not offset by a corresponding proportionate increase in
such Loan Party’s net revenue interest in such Property other than as reflected
in such Reserve Report; provided that to the extent a Loan Party is a general
partner of a Designated Partnership, it is liable for all of the costs and
expenses attributable to such Designated Partnership’s interest but is only
entitled to its percentage interest in such Designated Partnership’s net
revenues. All information contained in the most recently delivered Reserve
Report is true and correct in all material respects as of the date to which such
Reserve Report relates.

(b) Subject to Immaterial Title Deficiencies, a Loan Party or a Designated
Partnership had, as of the date evaluated in the most recently delivered Reserve
Report, good and defensible title as owner of a fee or leasehold interest to the
Designated Partnership Properties evaluated in such Reserve Report, free and
clear of all Liens except Liens described in clause (E) of the definition of
“Designated Partnership”. After giving full effect to the Excepted Liens, a Loan
Party or a Designated Partnership owned, as of the date evaluated in such
Reserve Report, the net interests in production attributable to the Hydrocarbon
Interests relating to Designated Partnership Properties reflected in such
Reserve Report, and the ownership (in fee or in leasehold) of such Properties
shall not in any material respect obligate such owner to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in such Reserve Report that is not offset by a corresponding proportionate
increase in such owner’s net revenue interest in such Property other than as
reflected in such Reserve Report; provided that to the extent a Loan Party is a
general partner of a Designated Partnership, it is liable for all of the costs
and expenses attributable to such Designated Partnership’s interest but is only
entitled to its percentage interest in such Designated Partnership’s net
revenues.

(c) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, except as in each case could not
reasonably be expected to result in a Material Adverse Effect.

(d) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

(e) All of the Properties of the Borrower and the Restricted Subsidiaries which
are reasonably necessary for the material operation of their businesses are in
good working condition and are maintained in accordance with prudent business
standards.

 

-54-



--------------------------------------------------------------------------------

(f) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Loan Parties and
the Designated Partnerships have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Laws and in conformity
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of such Oil and Gas Properties. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (a) no Oil and Gas Property owned (whether in fee or by
leasehold) by any Loan Party or any Designated Partnership is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (b) none of the wells comprising a part of
the Oil and Gas Properties owned (whether in fee or by leasehold) by any Loan
Party or any Designated Partnership (or Properties unitized therewith) is
deviated from the vertical more than the maximum permitted by Law, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, such Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties). All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by any Loan Party or any
Designated Partnership that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by any Loan Party or any Designated
Partnership, in a manner consistent with such Loan Party’s or Designated
Partnership’s past practices (other than those the failure of which to maintain
in accordance with this Section 7.18 could not reasonably be expect to have a
Material Adverse Effect).

Section 7.19 Gas Imbalances. As of the date hereof, except as set forth on
Schedule 7.19, on a net basis there are no gas imbalances or other prepayments
made to the Borrower, any Restricted Subsidiary or any Designated Partnership
with respect to the Oil and Gas Properties evaluated in the Reserve Report that
would require the Borrower, any Restricted Subsidiary or any Designated
Partnership to deliver and transfer ownership of at some future time volumes of
Hydrocarbons produced from such Oil and Gas Properties having a value (based on
current prices) of more than $5,000,000 without receiving full payment therefor
at the time of delivery of those Hydrocarbons.

 

-55-



--------------------------------------------------------------------------------

Section 7.20 Marketing of Production. Except for contracts listed on Schedule
7.20, and thereafter disclosed in writing by the Borrower to the Administrative
Agent, in each case as included in the most recently delivered Reserve Report
(with respect to all of which contracts the Borrower represents that it or the
Restricted Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity except as disclosed in Schedule 7.20 or the most
recently delivered Reserve Report), no agreements exist which are not cancelable
by the Borrower or a Restricted Subsidiary on 60 days’ notice or less without
penalty to the Borrower or a Restricted Subsidiary or detriment for the sale of
production from the Borrower’s or the Restricted Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase production,
whether or not the same are currently being exercised) that (a) pertain to the
sale of production at a fixed price and (b) have a maturity or expiry date of
longer than six months from the date hereof (in the case of Schedule 7.20) or
the most recently delivered Reserve Report (in the case of each other such
agreement).

Section 7.21 Swap Agreements. Each report required to be delivered by the
Borrower pursuant to Section 8.01(d), sets forth, a true and complete list of
all Swap Agreements of the Borrower, each Restricted Subsidiary and each
Designated Partnership, including, all Swap Agreements of a Participating
Partnership entered into pursuant to the Designated Partnership Hedge Facility,
the type, term, effective date, termination date and notional amounts or volumes
and the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement. All reports and other information relating to the Designated
Partnership Hedge Facility delivered to the Administrative Agent pursuant to
Section 8.01(d) are true and complete in all material respects.

Section 7.22 Solvency. The Borrower and the other Loan Parties, taken as a
whole, are, and immediately after giving effect to the DTE Acquisition and
incurrence of all Debt and obligations being incurred in connection herewith,
will be Solvent.

Section 7.23 Foreign Corrupt Practices. To the knowledge of the Borrower,
neither the Borrower nor any of its Subsidiaries, nor any Designated Partnership
or any Undesignated Partnership, nor any director, officer, agent, employee or
Affiliate of any of the foregoing is aware of or has taken any action, directly
or indirectly, that would result in a material violation by such Persons of the
FCPA, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA. To the knowledge of the
Borrower, the Borrower, the Restricted Subsidiaries, the Unrestricted
Subsidiaries, the Designated Partnerships and the Undesignated Partnerships and
its and their Affiliates have conducted their business in material compliance
with the FCPA.

Section 7.24 OFAC. To the knowledge of the Borrower, neither the Borrower nor
any of its Subsidiaries, nor any Designated Partnership or any Undesignated
Partnership, nor any

 

-56-



--------------------------------------------------------------------------------

director, officer, agent, employee or Affiliate of any of the foregoing is
currently subject to any material United States sanctions administered by OFAC,
and the Borrower will not directly or indirectly use the proceeds from the Loans
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, for the purpose of financing the
activities of any Person known to the Borrower to be currently subject to any
United States sanctions administered by OFAC.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the principal of and interest on each Loan and all fees due and payable
hereunder have been paid in full, and all other amounts due and payable under
the Loan Documents (other than contingent obligations for which no claim has
been made) have been paid in full, the Borrower covenants and agrees with the
Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 100 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of income, partners’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (with an unqualified opinion as to “going
concern” and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of income, partners’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01.
Each such certificate

 

-57-



--------------------------------------------------------------------------------

(including the financial statements and calculations delivered with such
certificate) shall include (A) the Borrower’s calculation of the Well Services
Income, which shall be calculated and presented in a manner consistent with the
calculation of Well Services Income that was made by Borrower and delivered to
the First Lien Agent and (B) reasonably detailed information regarding all cash
dividends and distributions received by any Restricted Subsidiary from Persons
other than Restricted Subsidiaries which were included in the calculations of
the ratios that are the subject of Section 9.01 hereof (which information shall
include a reconciliation of the Borrower’s calculation of EBITDA versus the
calculation of EBITDA in accordance with GAAP).

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Swap Agreements of the Borrower, each Restricted
Subsidiary and each Designated Partnership, including, without limitation, any
Swap Agreement entered into by a Participating Partnership pursuant to the
Designated Partnership Hedge Facility, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes and
volumes attributable to Designated Partnership production), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed in the certificate delivered to the Administrative Agent
pursuant to Section 6.01(n), any margin required or supplied under any credit
support document, and the counterparty to each such agreement. Concurrently with
the delivery of such certificate, the Borrower shall deliver or cause any
Participating Partnership to deliver to the Administrative Agent all reports and
other information delivered to an Approved Counterparty pursuant to the
Designated Partnership Hedge Facility for such period.

(e) Certificate of Insurer – Insurance Coverage. Within 30 days following the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance reasonably satisfactory to the
Administrative Agent, and, if also reasonably requested by the Administrative
Agent, all copies of the applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.
Documents required to be delivered pursuant to Section 8.01(a) and
Section 8.01(b) and this Section 8.01(f) may be delivered electronically and
shall be deemed to have been delivered on the date on which the Borrower posts
such documents to EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR).

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

 

-58-



--------------------------------------------------------------------------------

(h) Lists of Purchasers. Promptly upon written request of the Administrative
Agent, a list of Persons purchasing Hydrocarbons from the Borrower or any
Restricted Subsidiary accounting for at least 85% of the revenues resulting from
the sale of all Hydrocarbons in the one-year period prior to the “as of” date of
such Reserve Report.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(j) Information Regarding the Loan Parties. Prompt written notice (and in any
event within ten (10) Business Days thereof) of any change (i) in any Loan
Party’s corporate name or in any trade name used to identify such Person in the
conduct of its business or in the ownership of its Properties, (ii) in the
location of any Loan Party’s chief executive office or principal place of
business, (iii) in any Loan Party’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in any Loan
Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in any Loan
Party’s federal taxpayer identification number.

(k) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by any Loan Party or any Designated Partnership, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred.

(l) Notices of Certain Changes. Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five (5) Business Days
after the execution thereof, copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any other Loan
Party.

(m) Certificate of Financial Officer – Consolidating Information. If, at any
time, there exist any Unrestricted Subsidiaries of the Borrower, then
concurrently with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Unrestricted Subsidiaries and the
eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

(n) Issuance of Senior Notes. In the event the Borrower intends to issue any
Senior Notes, prior written notice of such intended offering, the intended
principal amount thereof and the anticipated date of closing and, upon request
of the Administrative Agent, a copy of the preliminary offering memorandum (if
any) and the final offering memorandum (if any).

(o) Incurrence of Debt by Designated Partnerships. Within five (5) Business Days
prior to the incurrence by any of the Designated Partnerships of any Debt, a
certificate of a Financial Officer setting forth (i) the name of the Designated
Partnership incurring that Debt,

 

-59-



--------------------------------------------------------------------------------

(ii) the amount of that Debt, (iii) a description of any security for that Debt,
(iv) a statement certifying that the managing general partner, managing member
or manager, as applicable, of such Designated Partnership will be the holder of
that Debt, and (v) either (A) a statement certifying that, after giving effect
to the incurrence of such Debt, the aggregate amount of outstanding Debt
incurred or suffered to exist at such time by all Designated Partnerships will
be less than or equal to $10,000,000 or (B) if, after giving effect to the
incurrence of such Debt, the aggregate amount of outstanding Debt incurred or
suffered to exist at such time by all Designated Partnerships would exceed
$10,000,000, a statement designating certain of the Designated Partnerships as
Undesignated Partnerships and certifying compliance with Section 9.20, so that,
after giving effect to such designation and the incurrence of such Debt, the
aggregate amount of outstanding Debt incurred or suffered to exist at such time
by all Designated Partnerships will be less than or equal to $10,000,000.

(p) Notice of Change in Partnership Status. Prompt written notice, and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, of any Designated Partnership becoming an Undesignated Partnership
because it no longer meets requirements set forth in the definition of
“Designated Partnership”.

(q) Notice of Amendments to Designated Partnership Organizational Documents. In
the event that any Designated Partnership intends to amend or otherwise modify
its organizational documents in a manner that could reasonably be expected to be
materially adverse to the Administrative Agent or the Lenders, then the Borrower
shall deliver to the Administrative Agent reasonable prior written notice of
(and a final, unexecuted copy of) such amendment or other modification and any
other details thereof reasonably requested by the Administrative Agent.

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA and such information about any Designated
Partnership), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Event of Default.

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Borrower or any Restricted Subsidiary thereof not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration previously disclosed to the Lenders
that, if adversely determined, could reasonably be expected to result in
liability in excess of $10,000,000.

 

-60-



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an amount exceeding
$5,000,000.

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which the nature of the business conducted by it
requires such qualification, except where the failure to do any of the foregoing
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations (other than obligations in respect
of Debt or Swap Agreements, as to which Section 10.01(f) shall apply), including
tax liabilities of the Borrower and all of the Restricted Subsidiaries before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
Property of the Borrower or any Restricted Subsidiary in excess of $10,000,000
in the aggregate.

Section 8.05 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary to, except to the
extent any failure to do so could not reasonably be expected to result in a
Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Laws, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material

 

-61-



--------------------------------------------------------------------------------

Oil and Gas Properties and other material Properties, including, without
limitation, all equipment, machinery and facilities, except to the extent a
portion of such Property is no longer capable of producing Hydrocarbons in
economically reasonable amounts; provided that the foregoing shall not prohibit
any sale of any assets permitted by Section 9.11.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, and expenses
accruing under the leases or other agreements affecting or pertaining to its Oil
and Gas Properties and do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e) to the extent the Borrower is not the operator of any Property, use
commercially reasonable efforts to cause the operator to comply with this
Section 8.05.

Section 8.06 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The Borrower will cause each Designated
Partnership to maintain all appropriate insurance policies to the extent
contemplated or required under the limited partnership agreement (or similar
governing document) of such Designated Partnership. With respect to insurance
policies of the Borrower and the Restricted Subsidiaries, the loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties (accompanied by a representative of the Borrower), to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that the Borrower shall be given the opportunity to participate in
such discussions), all at such reasonable times during normal business hours and
as often as reasonably requested.

Section 8.08 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

-62-



--------------------------------------------------------------------------------

Section 8.09 Environmental Matters. (a) The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Restricted
Subsidiary and each Restricted Subsidiary’s Properties and operations to comply,
with all applicable Environmental Laws, the breach of which could be reasonably
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and shall cause each Restricted Subsidiary not to Release or threaten
to Release, any Hazardous Material on, under, about or from any of the
Borrower’s or the Restricted Subsidiaries’ Properties or any other property
offsite the Property to the extent caused by the Borrower’s or any of the
Restricted Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the Release or threatened Release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Restricted Subsidiary to timely obtain or file, all
environmental permits, if any, required under applicable Environmental Laws to
be obtained or filed in connection with the operation or use of the Borrower’s
or the Restricted Subsidiaries’ Properties, which failure to obtain or file
could reasonably be expected to have a Material Adverse Effect; (iv) promptly
commence and diligently prosecute to completion, and shall cause each Restricted
Subsidiary to promptly commence and diligently prosecute to completion, any
assessment, evaluation, investigation, monitoring, containment, cleanup,
removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or the Restricted Subsidiaries’ Properties, which failure to commence
and diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause the Restricted Subsidiaries to
conduct, their respective operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a claim for damages or compensation that could
reasonably be expected to have a Material Adverse Effect; and (vi) establish and
implement, and shall cause each Restricted Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and the Restricted Subsidiaries’ obligations under
this Section 8.09 are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five (5) Business
Days after the occurrence of a triggering event, notify the Administrative Agent
and the Lenders in writing of any action, investigation or inquiry by any
Governmental Authority or any demand or lawsuit by any Person against the
Borrower or the Restricted Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
could reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) of greater than $10,000,000 in excess of the
amount covered by insurance.

(c) The Borrower will, and will cause each Restricted Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as

 

-63-



--------------------------------------------------------------------------------

otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority), in connection with any future acquisitions of Oil
and Gas Properties or other Properties.

Section 8.10 Further Assurances. (a) The Borrower at its expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Restricted Subsidiary, as the case may be, in the Loan
Documents, including the Notes, if any, or to further evidence and more fully
describe the collateral intended as security for the Indebtedness, or to correct
any omissions in this Agreement or the Security Instruments, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or
the priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the reasonable
discretion of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of any Loan Party where
permitted by law. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law.

Section 8.11 Reserve Reports. (a) On or before April 1 and October 1 of each
year, commencing April 1, 2013, the Borrower shall furnish to the Administrative
Agent and the Lenders a Reserve Report. The Reserve Report to be delivered on or
before April 1 of each year shall be prepared as of December 31 of the prior
year. The Reserve Report to be delivered on or before October 1 of each year
shall be prepared as of June 30 of that year. The Reserve Report prepared as of
December 31 of each year shall be prepared by one or more Approved Petroleum
Engineers. All other Reserve Reports shall be prepared by or under the
supervision of the chief engineer of the Borrower and substantially in
accordance with the procedures used in the preceding Reserve Report prepared as
of December 31. Each Reserve Report prepared by or under the supervision of the
chief engineer of the Borrower shall be certified by the chief engineer to be
true and accurate in all material respects and to have been prepared
substantially in accordance with the procedures used in the immediately
preceding Reserve Report prepared as of December 31. Each Reserve Report shall
identify (i) which of the Oil and Gas Properties included in such Reserve Report
are Designated Partnership Properties, (ii) which Designated Partnership
beneficially owns (whether in fee or by leasehold) each such Designated
Partnership Property and (iii) which Loan Party owns (whether in fee or by
leasehold) each Oil and Gas Property included in such Reserve Report (other than
Designated Partnership Properties) and no Reserve Report shall evaluate any Oil
and Gas Property other than those directly owned (whether in fee or by
leasehold) by a Loan Party or by a Designated Partnership.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders the Reserve Report delivered to the
First Lien Agent under the First Lien Credit Agreement concurrent with the
delivery of such Reserve Report to the First Lien Agent.

 

-64-



--------------------------------------------------------------------------------

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit G from a Responsible Officer certifying that in all material respects,
to the best of such Responsible Officer’s knowledge: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, except that with respect to the
projections in the Reserve Report, such Responsible Officer only represents that
such projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) and Section 7.17(b)
remain true and correct as of the date of such certificate, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances or other prepayments made to the Borrower, any Restricted Subsidiary
or any Designated Partnership with respect to the Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any
Restricted Subsidiary or any Designated Partnership to deliver and transfer
ownership at some future time volumes of Hydrocarbons produced from such Oil and
Gas Properties having a value (based on current prices) of more than $5,000,000
without receiving full payment therefor at the time of delivery of those
Hydrocarbons, (iv) none of the Oil and Gas Properties of the Loan Parties or the
Designated Partnerships have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
exhibit shall list all of the Oil and Gas Properties so sold in such detail as
reasonably required by the Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into subsequent to the later of
the date hereof or the most recently delivered Reserve Report which the Borrower
would have been obligated to list on Schedule 7.20 had such agreement been in
effect on the date hereof and (vi) attached to the certificate is a schedule of
the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in such Reserve Report (other than Designated Partnership
Properties) as of the date of the certificate that the value of such Mortgaged
Properties represent.

Section 8.12 Title Information. (a) The Borrower shall, at all times during the
term of this Agreement, make available for review by the Administrative Agent
and the Lenders at the chief executive office of the Borrower (or such other
location as the Borrower may reasonably select) during normal business hours
upon reasonable advance notice to the Borrower, title information reasonably
requested by the Administrative Agent covering the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report.

(b) In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Borrower shall take all commercially reasonable efforts to
ensure that the Administrative Agent shall have received or have been provided
reasonable access to, on or prior to the date such Reserve Report is required to
be delivered pursuant to Section 8.11(a), title information (reasonably
satisfactory to the Administrative Agent) as the Administrative Agent may
reasonably require with respect to any Oil and Gas Properties evaluated in such
Reserve Report so that the Administrative Agent shall have received, together
with title information previously reviewed by the Administrative Agent, the
Minimum Title Information.

 

-65-



--------------------------------------------------------------------------------

(c) If the Borrower has provided or made reasonably available title information
for Properties under Section 8.12(a) or Section 8.12(b), the Borrower shall,
within 90 days of notice from the Administrative Agent that the Administrative
Agent has reasonably determined that title defects, exceptions or omissions
(other than Excepted Liens (subject to the provisos at the end of such
definition) and Immaterial Title Deficiencies) exist with respect to such
Properties, either (i) cure any such title defects, exceptions or omissions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03, (ii) substitute Mortgaged Properties with no title defects,
exceptions or omissions except for Immaterial Title Deficiencies and Excepted
Liens (subject to the provisos at the end of such definition) having at least an
equivalent value as determined in the most recent Reserve Report, or
(iii) deliver title information in form and substance reasonably satisfactory to
the Administrative Agent with respect to other Oil and Gas Properties so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, the Minimum Title Information
with respect to Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (and other Oil and Gas Properties submitted as Mortgaged
Properties under the foregoing clause (ii)) free from such title defects,
exceptions or omissions (other than Excepted Liens (subject to the provisos at
the end of such definition) and Immaterial Title Deficiencies).

(d) If the Borrower is unable to take such corrective action as set forth in
clause (c) above with respect to any title defect, exception or omission (other
than Excepted Liens (subject to the provisos at the end of such definition) and
Immaterial Title Deficiencies) reasonably identified by the Administrative Agent
or the Lenders within the 90-day period or the Borrower does not timely provide
or make reasonably available the Minimum Title Information, such failure shall
not be a Default, but instead the First Lien Agent and/or the Super Majority
Lenders under the First Lien Credit Agreement shall have the right to exercise
the remedies provided in the First Lien Credit Agreement in respect thereof.
Notwithstanding anything to the contrary contained herein, the failure of any
Designated Partnership to hold record title to any Designated Partnership
Property shall not be deemed to be a title defect, exception or omission with
respect to such Designated Partnership Property for the purposes of this
Section 8.12 so long as (i) such Designated Partnership holds beneficial title
to such Designated Partnership Property and (ii) a Loan Party holds record title
to such Designated Partnership Property.

Section 8.13 Additional Collateral; Additional Guarantors. (a) In connection
with each redetermination of the Borrowing Base, the Borrower shall review the
Reserve Report prepared in connection with such redetermination pursuant to
Section 8.11 and the Oil and Gas Properties subject to a Mortgage as of the date
of such Reserve Report. If the aggregate value of the Oil and Gas Properties
subject to a Mortgage is less than the Required Mortgage Value, then the
Borrower shall, and shall cause the Restricted Subsidiaries to, grant within 30
days of the delivery of the certificate referred to in Section 8.11(c) to the
Administrative Agent as security for the Indebtedness a second-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d),
(f) and (l) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on additional Oil and Gas Properties to the extent
necessary to cause the aggregate value of the Oil and Gas Properties subject to
a Mortgage to equal or exceed the Required Mortgage Value. All such Liens will
be created and perfected by and in accordance with the provisions of Mortgages
or other Security Instruments, all in form and substance reasonably satisfactory
to the Administrative Agent. Any Restricted Subsidiary that creates a Lien on
its Oil and Gas Properties shall become a Guarantor in accordance with
Section 8.13(b).

 

-66-



--------------------------------------------------------------------------------

(b) The Borrower shall promptly cause each Material Subsidiary formed or
acquired after the Effective Date to guarantee the Indebtedness pursuant to the
Guaranty Agreement. In connection with any such guaranty, the Borrower shall
(i) cause such Material Subsidiary to (A) execute and deliver a Joinder
Agreement pursuant to which such Material Subsidiary becomes a party to the
Guaranty Agreement and becomes a Guarantor, and (B) execute and deliver a
Joinder Agreement pursuant to which such Material Subsidiary becomes a party to
the Security Agreement and grants a second-priority security interest (provided
that Excepted Liens of the type described in clause (l) of the definition
thereof may exist) in substantially all of its personal Property, and
(ii) execute and deliver (or, if the direct parent of such Material Subsidiary
is not the Borrower, cause such Material Subsidiary’s direct parent to execute
and deliver) a Security Agreement Supplement pursuant to which the applicable
Loan Party will grant a second-priority security interest (provided that
Excepted Liens of the type described in clause (l) of the definition thereof may
exist) in all of the Equity Interests in such Material Subsidiary (and will,
without limitation, deliver original certificates (if any) evidencing the Equity
Interests of such Material Subsidiary, together with undated stock powers (or
the equivalent for any such Material Subsidiary that is not a corporation) for
each certificate duly executed in blank by the registered owner thereof) to the
Administrative Agent or a bailee for the Administrative Agent.

(c) In the event that the Borrower or any Material Subsidiary becomes a partner
or member in a Designated Partnership or acquires additional interests in a
Designated Partnership, the Borrower shall, or shall cause such Material
Subsidiary to, grant a second-priority security interest (provided that Excepted
Liens of the type described in clause (l) of the definition thereof may exist)
in all the Equity Interests owned by such Person in such Designated Partnership.

(d) In the event that any Loan Party acquires any material Property (other than
any Oil and Gas Property and any Property in which a security interest is
created under the Security Agreement) after the Effective Date, the Borrower
shall, or shall cause such other Loan Party to, execute and deliver any Security
Instruments reasonably required by the Administrative Agent in order to create a
second-priority security interest (provided that Excepted Liens of the type
described in clause (l) of the definition thereof may exist) and Lien in such
Property.

(e) In the event that any Loan Party makes any loans to any Designated
Partnership, such Loan Party shall collaterally assign such Loan Party’s
interests in such loans to the Administrative Agent for the benefit of the
Lenders to secure the Indebtedness on the terms and conditions set forth in the
Security Agreement.

(f) In the event that any Loan Party withdraws its ownership interest in a
Participating Partnership in the form of a working interest in the production
from the Oil and Gas Properties of such Participating Partnership at the
direction of the Majority Lenders pursuant to Section 10.02(a), such Loan Party
shall, substantially contemporaneously with such withdrawal, grant to the
Administrative Agent as security for the Indebtedness a second-priority Lien
(provided that Excepted Liens of the type described in clauses (a) to (d),
(f) and (l) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on such Oil and Gas Properties. All such Liens will
be created and perfected by and in accordance with the provisions of Mortgages
or other Security Instruments, all in form and substance reasonably satisfactory
to the Administrative Agent.

 

-67-



--------------------------------------------------------------------------------

(g) In furtherance of the foregoing in this Section 8.13, each Loan Party
(including any newly created or acquired Material Subsidiary) shall execute and
deliver (or otherwise provide, as applicable) to the Administrative Agent such
other additional Security Instruments, documents, certificates, legal opinions,
title insurance policies, surveys, abstracts, appraisals, environmental
assessments, flood information and/or flood insurance policies, in each case as
may be reasonably requested by the Administrative Agent and as reasonably
satisfactory to the Administrative Agent.

(h) The Borrower agrees that it will not, and will not permit any Guarantor to,
grant a Lien on any Property to secure the First Lien Debt without
contemporaneously granting to the Administrative Agent, as security for the
Indebtedness, a second priority, perfected Lien (provided that Excepted Liens of
the type described in clauses (a) to (d), (f) and (l) of the definition thereof
may exist, but subject to the provisos at the end of such definition) on the
same Property pursuant to Security Instruments in form and substance reasonably
satisfactory to the Administrative Agent.

(i) The Borrower will cause any Subsidiary guaranteeing the First Lien Debt that
is not guaranteeing the Indebtedness to contemporaneously become a Guarantor by
executing and delivering a Joinder Agreement.

Section 8.14 ERISA Compliance. The Borrower will promptly furnish and will cause
the Restricted Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (b) promptly upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Restricted Subsidiary or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Borrower, the Restricted
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and
(c) promptly upon receipt thereof, copies of any notice of the PBGC’s intention
to terminate or to have a trustee appointed to administer any Plan. With respect
to each Plan (other than a Multiemployer Plan), the Borrower will, and will
cause each Restricted Subsidiary and ERISA Affiliate to, except to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (i) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof)
and of section 302 of ERISA (determined without regard to sections 303, 304 and
306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without incurring any late payment or underpayment charge or penalty,
all premiums required pursuant to sections 4006 and 4007 of ERISA.

Section 8.15 [Intentionally Deleted.]

 

-68-



--------------------------------------------------------------------------------

Section 8.16 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from Borrower and the Restricted Subsidiaries; provided that the
foregoing will not prohibit payments under expense sharing agreements with such
Unrestricted Subsidiaries which are consistent with past practices and/or
required by any applicable Governmental Authority.

(b) will not, and will not permit any of the Restricted Subsidiaries to, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries except in accordance with Section 9.05(g).

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in
the Borrower or any Restricted Subsidiary.

Section 8.17 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only (i) for working capital and general corporate purposes of the Borrower and
the Subsidiaries and (ii) to pay the fees, expenses and other transaction costs
of the Transactions and the DTE Acquisition. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that would violate
any of the regulations of the Board, including Regulations T, U and X.

Section 8.18 Swap Agreements for MGP Volumes. If, at any time including, without
limitation, pursuant to Section 10.02(a), (a) the Master General Partner
withdraws any of its ownership interest in a Participating Partnership in the
form of a working interest in such Participating Partnership’s Oil and Gas
Properties and (b) such Participating Partnership has entered into any Swap
Agreements that are secured by assets of such Participating Partnership pursuant
to the Designated Partnership Hedge Facility with respect to any production from
such Oil and Gas Properties, then substantially contemporaneously with any such
withdrawal, the Borrower shall cause the Master General Partner to enter into
any novation, amendment or other agreement to reflect that any obligations
arising under any Swap Agreement in respect of the notional volumes of the
production of such Oil and Gas Properties attributable to the working interests
so withdrawn (such volumes, the “MGP Volumes”) are no longer secured pursuant to
the Designated Partnership Hedge Facility.

Section 8.19 Swap Agreements for DTE Production. On or before the thirtieth
(30th) day following the date hereof, the Borrower shall, or shall cause Atlas
Barnett, LLC or another Loan Party to, enter into incremental Swap Agreements
(in the form of swaps) following the date hereof reasonably satisfactory to the
Administrative Agent with respect to production from the DTE Assets to hedge
notional volumes not less than (a) (i) 80% (for each month during the calendar
year 2013), (ii) 60% (for each month during calendar years 2014 and 2015) and
(iii) 30% (for each month during calendar years 2016 and 2017), in each case, of
the reasonably anticipated projected natural gas and crude oil production
(calculated separately) from proved, developed and producing Oil and Gas
Properties comprising the DTE Assets and (b) 80% (for each month during the
calendar year 2013 and for each of the first six calendar months of 2014) of the
reasonably anticipated production of natural gas liquids (other than ethane and
propane) from proved, developed and producing Oil and Gas Properties comprising
the DTE Assets.

 

-69-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until the principal of and interest on the Loans and all fees due and payable
hereunder have been paid in full, and all other amounts due and payable under
the Loan Documents (other than contingent obligations for which no claim has
been made) have been paid in full, the Borrower covenants and agrees with the
Lenders that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Funded Debt to EBITDA. The Borrower will not permit, as of
the last day of any Rolling Period, the ratio of Total Funded Debt as of such
day to EBITDA for the Rolling Period ending on such day to be greater than
(i) as of the last day of the Rolling Periods ending on or prior to June 30,
2013, 4.75 to 1.0, (ii) as of the last day of the Rolling Periods ending on
September 30, 2013 and December 31, 2013, 4.50 to 1.0, and (iii) as of the last
day of each Rolling Period ending thereafter, 4.25 to 1.0.

(b) Asset Coverage Test. (i) The Borrower will not, as of any Test Date, permit
the ratio (the “Asset Coverage Ratio”) of (1) Total Proved PW10% as in effect on
such Test Date to (2) Total Funded Debt of the Borrower and its Subsidiaries as
of the date of the Reserve Report used to determine such Total Proved PW10% to
be less than 1.50 to 1.00.

(ii) For the purposes hereof, “Test Date” means (A) the date of any Scheduled
Redetermination of the Borrowing Base under the First Lien Credit Agreement,
(B) the date of any Interim Redetermination of the Borrowing Base under the
First Lien Credit Agreement, (C) the date of any Material Acquisition or
Material Disposition, or (D) such other date during each calendar year, if any,
as selected by the Administrative Agent at the request of any Lender and
notified to the Borrower at least 10 Business Days in advance, provided that the
Administrative Agent shall select no more than one additional testing date
pursuant to this clause (D) during any calendar year.

(iii) In the event that on any Test Date the Borrower is not in compliance with
the Asset Coverage Ratio in this Section 9.01(b), the Borrower will not be in
breach of this Section 9.01(b) if the Borrower shall notify the Administrative
Agent of the Borrower’s election to, and shall within 30 days permanently prepay
the Loans under this Agreement in an aggregate principal amount equal to the
Shortfall Amount.

(iv) “Shortfall Amount” shall mean the amount equal to the difference of (i) the
actual amount of total Debt of the Borrower and its Subsidiaries outstanding on
the relevant Test Date minus (ii) the maximum amount of Debt of the Borrower and
its Subsidiaries that could have been outstanding on such Test Date in order for
the Borrower not to have been in breach of this Section 9.01(b) on such Test
Date.

 

-70-



--------------------------------------------------------------------------------

(v) Any prepayments of Loans made to cure a Shortfall Amount shall be without
premium or penalty, but subject to Section 5.01.

(c) Interest Coverage Ratio. The Borrower will not permit, as of the last day of
any Rolling Period, the ratio of EBITDA for the Rolling Period ending on such
day to Consolidated Interest Expense for such period to be less than 2.25 to
1.0.

Section 9.02 Debt. The Borrower will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

(a) the Indebtedness arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Indebtedness arising under the Loan Documents.

(b) Debt of the Borrower and the Restricted Subsidiaries existing on the date
hereof that is reflected in the Pro Forma Financial Statements or on Schedule
9.02 and any refinancings, refundings, replacements, renewals and extensions
thereof that do not increase the then outstanding principal amount thereof
(other than any increase not exceeding the amount of any fees, premium, if any,
and financing costs relating to such refinancing).

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

(d) Debt under Capital Leases or Purchase Money Debt not to exceed $15,000,000
in the aggregate at any time outstanding.

(e) Debt associated with worker’s compensation claims, performance, bid, appeal,
surety or similar bonds or surety obligations required by Law or third parties
in connection with the operation of Oil and Gas Properties and otherwise in the
ordinary course of business.

(f) intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Section 9.05(g);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries except pursuant to the Loan Documents, and, provided further, that
any such Debt owed by either the Borrower or a Guarantor shall be subordinated
to the Indebtedness on terms set forth in the Guaranty Agreement.

(g) Debt resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring of a check, draft or
similar instrument presented by the Borrower or any Restricted Subsidiary in the
ordinary course of business against insufficient funds.

(h) Debt in respect of unsecured notes, provided that (i) at the time of
incurring such Debt (A) no Default has occurred and is then continuing and
(B) no Default would result from the incurrence of such Debt after giving effect
to the incurrence of such Debt (and any concurrent repayment of Debt with the
proceeds of such incurrence), (ii) such Debt does not

 

-71-



--------------------------------------------------------------------------------

have any scheduled amortization of principal or a maturity date prior to 120
days after the Maturity Date, (iii) such Debt does not contain mandatory
redemption events that require the redemption of such Debt prior to 120 days
after the Maturity Date, (iv) such Debt does not prohibit prior repayment of
Loans, (v) the terms of such Debt are not materially more onerous, taken as a
whole, than the terms of this Agreement and the other Loan Documents, and
(vi) the terms of such Debt are the result of arm’s-length negotiations.

(i) Debt (other than Debt for borrowed money) arising from judgments or orders
in circumstances not constituting an Event of Default.

(j) Debt of any Person at the time such Person becomes a Restricted Subsidiary
of the Borrower or any Restricted Subsidiary, or is merged or consolidated with
or into the Borrower or any Restricted Subsidiary, in a transaction permitted by
this Agreement, and extensions, renewals, refinancings, refundings and
replacements of any such Debt that do not increase the outstanding principal
amount thereof (other than any increase not exceeding the amount of any fees,
premium, if any, and financing costs relating to such refinancing), provided
that (i) such Debt (other than any such extension, renewal, refinancing,
refunding or replacement) exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of such event, (ii) neither the
Borrower nor any of the Restricted Subsidiaries shall be liable for such Debt,
(iii) the Borrower is in Pro Forma Compliance with the covenants contained in
Section 9.01, (iv) the principal amount of such Debt that is secured does not
exceed $25,000,000 in the aggregate at any time outstanding, and (v) any such
Debt that is unsecured has a maturity date not sooner than 120 days after the
Maturity Date.

(k) Debt secured by Liens on Property other than Oil and Gas Properties not to
exceed $10,000,000 in the aggregate at any time outstanding.

(l) Debt incurred by the entering into of any guarantee of, or into another
contingent obligation with respect to, other Debt or other liability of any
other Person (other than another Loan Party) to the extent such Debt is
permitted under Section 9.05.

(m) Debt which represents an extension, refinancing, or renewal of any of the
Senior Notes; provided that, (i) the principal amount of such Debt is not
increased (other than by the costs, fees, premiums and expenses and by accrued
and unpaid interest paid in connection with any such extension, refinancing or
renewal, (ii) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Debt so extended, refinanced
or renewed and such extension, refinancing or renewal does not result in any
principal amount owing in respect of Senior Notes becoming due earlier than the
date that is 120 days after the Maturity Date, and (iii) if the Debt that is
refinanced, renewed, or extended was subordinated in right of payment to the
Indebtedness, then the terms and conditions of the refinancing, renewal, or
extension Debt must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed, or extended Debt.

(n) other unsecured Debt incurred after the date of this Agreement not to exceed
$30,000,000 in the aggregate at any time outstanding.

 

-72-



--------------------------------------------------------------------------------

(o) unsecured Debt owing by the Borrower to the Atlas Energy which shall not
exceed $50,000,000 outstanding at any time; provided that (i) any such Debt
shall be on terms and conditions customary for subordinated unsecured
intercompany debt and (ii) concurrently with the incurrence of any such Debt,
the Atlas Energy shall have executed and delivered to the Administrative Agent a
debt subordination agreement subordinating repayment of such Debt to the
Indebtedness, in form and substance satisfactory to the Administrative Agent.

(p) Debt under the First Lien Loan Documents and guarantee obligations of any
Loan Party in respect thereof.

Section 9.03 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens and Immaterial Title Deficiencies.

(c) Liens securing Capital Leases and Purchase Money Debt permitted by
Section 9.02(d) but only on the Property that is the subject of such Capital
Lease or Purchase Money Debt and on other Property reasonably related thereto.

(d) Liens in existence on the date hereof listed on Schedule 9.03, securing Debt
permitted by Section 9.02(b) or other obligations (not constituting Debt) of the
Borrower and the Restricted Subsidiaries, provided that (i) no such Lien is
spread to cover any additional property after the Effective Date (other than
after acquired title in or on such property and proceeds of the existing
collateral in accordance with the instrument creating such Lien (without any
modification thereof after the Effective Date)) and (ii) to the extent such
Liens secure Debt, the amount of Debt secured thereby is not increased except
(A) as permitted by Section 9.02(b) and (B) pursuant to the instrument creating
such Lien (without any modification thereof after the Effective Date).

(e) Liens existing on any asset of any Person at the time such asset is acquired
or at the time such Person becomes a Restricted Subsidiary, or is merged or
consolidated with or into the Borrower or any Restricted Subsidiary, in a
transaction permitted by this Agreement, provided that (i) such Liens shall not
be created in contemplation of such event, (ii) such Liens do not at any time
encumber any property other than such asset and (iii) such Liens may secure
extensions, renewals, refinancings, refundings and replacements of any Debt of
such Person permitted under Section 9.02(j).

(f) Reserved.

(g) Liens on Property other than Oil and Gas Properties securing Debt permitted
by Section 9.02(k).

(h) [Intentionally Deleted.]

 

-73-



--------------------------------------------------------------------------------

(i) Liens on Property (and proceeds thereof) securing (A) the Borrower’s or any
Restricted Subsidiary’s obligations in respect of bankers’ acceptances issued or
created for the account of the Borrower or such Restricted Subsidiary, as
applicable, to facilitate the purchase, shipment or storage of Property or
(B) reimbursement obligations in respect of trade letters of credit issued to
ensure payment of the purchase price for Property; provided that the aggregate
amount of obligations secured by Liens permitted under this Section 9.03(i)
shall not exceed $2,500,000 at any time outstanding.

(j) other Liens on Property not constituting collateral for the Indebtedness and
not otherwise permitted by the foregoing clauses of this Section 9.03; provided
that the aggregate principal or face amount of all Debt secured under this
Section 9.03(j) shall not exceed $15,000,000 at any time outstanding.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness, Excepted Liens,
Immaterial Title Deficiencies and Liens permitted under Section 9.03(i)) may at
any time attach (x) to any Oil and Gas Properties directly owned (whether in fee
or by leasehold) by the Borrower or any Restricted Subsidiary and evaluated in
the most recently delivered Reserve Report, or (y) to any Equity Interests
issued by any Undesignated Partnership.

Section 9.04 Restricted Payments; Redemption of Senior Notes. (a) The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as follows:

(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock).

(ii) the Borrower may make Restricted Payments (including, without limitation,
the declaration and payment of cash distributions to its Equity Interest
holders) if no Default or Event of Default has occurred and is continuing or
would result therefrom and no Borrowing Base Deficiency exists at such time.

(iii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests.

(iv) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Loan Party.

(v) the Borrower may make Restricted Payments pursuant to and in connection with
stock option plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Borrower and the Restricted
Subsidiaries; provided that the amount of Restricted Payments in cash under this
clause (v) shall not exceed $5,000,000 during any fiscal year.

(vi) the Borrower and the Restricted Subsidiaries may make Restricted Payments
constituting purchases by the Borrower or any Restricted Subsidiary of any other
Restricted Subsidiary’s capital stock pursuant to a transaction expressly
permitted by Section 9.05.

 

-74-



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Senior Notes permitted to
be incurred hereunder (other than in connection with a refinancing thereof
permitted under Section 9.02(m)), provided that the Borrower may Redeem such
Debt with the net cash proceeds of any sale of Equity Interests of the Borrower
(other than Disqualified Capital Stock) so long as such Redemption occurs within
135 days after the Borrower receives such proceeds, or (ii) amend, modify, waive
or otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes or any indenture,
agreement, instrument, certificate or other document relating to the Senior
Notes permitted hereunder other than (x) supplemental indentures to add
guarantors if such Person has become a Guarantor of the Indebtedness and
(y) amendments or other modifications that (1) do not violate the terms of this
Agreement or any other Loan Document, (2) could not reasonably be expected to be
materially adverse to the rights, interests, or privileges of the Administrative
Agent or the Lenders or their ability to enforce the Loan Documents, and
(3) could not reasonably be expected to have a Material Adverse Effect.

(c) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Debt permitted to be
incurred under Section 9.02(o), provided that, so long as both immediately prior
to and immediately after giving effect to any such Redemption no Default exists,
the Borrower may Redeem such Debt or (ii) amend, modify, waive or otherwise
change, consent or agree to any amendment, modification, waiver or other change
to, any of the terms of any Debt incurred under Section 9.02(o) or any
indenture, agreement, instrument, certificate or other document relating to such
Debt other than amendments or other modifications that (1) do not violate the
terms of this Agreement or any other Loan Document, (2) could not reasonably be
expected to be materially adverse to the rights, interests, or privileges of the
Administrative Agent or the Lenders or their ability to enforce the Loan
Documents, and (3) could not reasonably be expected to have a Material Adverse
Effect.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:

(a) Investments reflected in the Pro Forma Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.

(b) accounts receivable and extensions of trade credit arising in the ordinary
course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

 

-75-



--------------------------------------------------------------------------------

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively.

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments made after the Effective Date (i) by the Borrower in any
Restricted Subsidiary of the Borrower which is a Guarantor, (ii) by any
Restricted Subsidiary in the Borrower or any Guarantor, (iii) by the Borrower or
any Restricted Subsidiary in any Unrestricted Subsidiary in an aggregate amount
in all such Unrestricted Subsidiaries at any time outstanding not to exceed
$10,000,000, and (iv) by the Borrower or any Restricted Subsidiary in Immaterial
Subsidiaries in an aggregate amount at any time outstanding not to exceed
$7,500,000.

(h) Investments (including, without limitation, capital contributions) in the
Designated Partnerships; provided that such Investments shall consist solely of
(i) contributions of land (other than Oil and Gas Properties evaluated in the
most recent Reserve Report), (ii) loans to a Designated Partnership, and/or
(iii) other cash Investments so long as, after giving effect to such cash
Investment, no Default or Event of Default has occurred and is continuing or
would result therefrom and no Borrowing Base Deficiency exists at such time.

(i) Investments (including, without limitation, capital contributions) in
Undesignated Partnerships, so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) no Borrowing Base
Deficiency exists at such time and (iii) the aggregate amount of such
Investments made after the Effective Date (net of the amount of cash dividends,
other cash distributions and returns of capital received by any Loan Party in
respect of such Investments) does not exceed $20,000,000.

(j) loans or advances to employees, consultants, officers or directors of the
Borrower or any of the Restricted Subsidiaries, in each case in the ordinary
course of business and consistent with past practices, so long as such
Investments do not exceed $3,250,000 at any time outstanding.

(k) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Borrower or any of the Restricted
Subsidiaries.

(l) Non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person, provided that: (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom; (ii) no Borrowing Base Deficiency exists at such time;
(iii) if such acquisition is of Equity Interests, substantially all of

 

-76-



--------------------------------------------------------------------------------

the Equity Interests of such Person are acquired and such Person becomes a
Guarantor; (iv) such Person is principally engaged in the same business as the
Borrower and the Restricted Subsidiaries; (v) the Borrower shall be in Pro Forma
Compliance with the covenants set forth in Section 9.01; and (vi) a second
priority perfected Lien shall be granted to the Administrative Agent for the
benefit of the Lenders in such acquired assets subject only to Liens permitted
by Section 9.03(e) or Excepted Liens of the type described in clause (l) of the
definition thereof.

(m) Investments permitted by Section 9.04.

(n) capital stock, promissory notes and other similar non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with any
transaction permitted by Section 9.11.

(o) Investments in Swap Agreements relating to the business and finances of the
Borrower or any Restricted Subsidiary and not for purposes of speculation.

(p) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Borrower or any Restricted Subsidiary.

(q) [Intentionally Deleted.]

(r) Investments made from net proceeds from the sale of Equity Interests so long
as (i) any such Investment is made within 135 days after the receipt of such
proceeds, (ii) no Default or Event of Default has occurred and is continuing or
would result from such Investment and (iii) no Borrowing Base Deficiency exists
at such time.

(s) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investments and no Borrowing Base Deficiency exists at
such time, other Investments not to exceed $15,000,000 in the aggregate
outstanding at any time.

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries.
Neither the Borrower nor any Restricted Subsidiary will allow any material
change to be made in the character of its business as an independent oil and gas
exploration, production and transportation company. From and after the date
hereof, the Borrower and the Restricted Subsidiaries will not acquire or make
any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States and Canada.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 8.17.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

 

-77-



--------------------------------------------------------------------------------

Section 9.08 ERISA Compliance. The Borrower and the Restricted Subsidiaries will
not at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Restricted Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter
43 of Subtitle D of the Code if either of which would have a Material Adverse
Effect.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Borrower, a Restricted
Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Restricted Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $5,000,000.

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, a
Restricted Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on an ongoing basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by more than $5,000,000. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(f) contribute to or assume a material obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume a material obligation to
contribute to, any Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Restricted Subsidiary or with respect to any ERISA Affiliate of
the Borrower or a Restricted Subsidiary if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on an ongoing basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities by any
amount in excess of $5,000,000.

 

-78-



--------------------------------------------------------------------------------

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Borrower, a Restricted
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 401(a)(29) of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrower nor any
Restricted Subsidiary will discount or sell (with or without recourse) to any
other Person that is not the Borrower or a Guarantor any of its notes receivable
or accounts receivable.

Section 9.10 Mergers, etc. Neither the Borrower nor any Restricted Subsidiary
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that:

(a) any Restricted Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
Person).

(b) any Restricted Subsidiary of the Borrower may participate in a consolidation
with any other Restricted Subsidiary (provided that if a party to such
consolidation is a Guarantor or the surviving Person is a Material Subsidiary,
then the survivor is either a Guarantor or becomes a Guarantor in accordance
with Section 8.13(b), and if one of such Restricted Subsidiaries party to such
consolidation is a Wholly-Owned Subsidiary, then the surviving Person shall be a
Wholly-Owned Subsidiary).

(c) any Restricted Subsidiary may dispose of any or all of its assets (i) to the
Borrower or any other Loan Party or (ii) pursuant to a disposition permitted by
Section 9.11.

(d) any Investment expressly permitted by Section 9.05 or disposition expressly
permitted by Section 9.11 may be structured as a consolidation (provided that if
any such consolidation involves the Borrower, the Borrower shall be the
continuing or surviving Person).

Section 9.11 Sale of Properties; Termination of Swap Agreements. The Borrower
will not, and will not permit any Restricted Subsidiary to, sell, assign,
farm-out, convey or otherwise transfer any Property or to terminate any Swap
Agreement in respect of commodities except for:

 

-79-



--------------------------------------------------------------------------------

(a) the sale or other transfer of Hydrocarbons and other Property in the
ordinary course of business and consistent with past practices.

(b) farm-outs of undeveloped acreage, zones or depths and assignments in
connection with such farm-outs.

(c) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of similar value and use.

(d) the sale or other disposition (including Casualty Events) of, or, with
respect to Swap Agreements in respect of commodities, the termination or other
monetization of, (i) any Oil and Gas Property (including production payments),
(ii) any interest therein, (iii) 100% of the Equity Interests in any Restricted
Subsidiary directly owning (whether in fee or by leasehold) Oil and Gas
Properties, (iv) any Equity Interests in Designated Partnerships and (v) any
Swap Agreement in respect of commodities; provided that (A) at least 75% of the
consideration received in respect of such sale or other disposition shall be
cash (or, in the case of Swap Agreements, setoffs or netting), other Oil and Gas
Properties, 100% of the Equity Interests in a Person directly owning (whether in
fee or by leasehold) Oil and Gas Properties, Equity Interests in Designated
Partnerships or any combination thereof, (B) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
greater of (x) the value as determined in the most recent Reserve Report of the
Oil and Gas Property or (y) the fair market value of the interest therein,
Restricted Subsidiary or Equity Interests which are the subject of such sale or
other disposition or Swap Agreement which is the subject of such termination or
other monetization as reasonably determined by the Borrower (if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer certifying to that effect), (C) no Default or Event of Default has
occurred and is continuing or would result from such sale, disposition or
termination, as applicable, (D) if such sale, disposition or termination would
result in an automatic redetermination of the Borrowing Base pursuant to
Section 2.07(h) of the First Lien Credit Agreement, the Borrower delivers
reasonable prior written notice thereof to the Administrative Agent, and (E) if
a Borrowing Base Deficiency would result from such sale, disposition or
termination as a result of an automatic redetermination of the Borrowing Base
pursuant to Section 2.07(h) of the First Lien Credit Agreement, the Borrower
prepays Borrowings, prior to or contemporaneously with the consummation of such
sale, disposition or termination, to the extent that such prepayment would have
been required under Section 3.04(c)(iii) of the First Lien Credit Agreement
after giving effect to such automatic redetermination of the Borrowing Base.

(e) the sale or disposition of the assets of, or any Equity Interest in, any
Immaterial Subsidiary that is not a Guarantor.

(f) dispositions permitted by Section 9.09 and Section 9.10.

(g) the sale, contribution or issuance of any Restricted Subsidiary’s Equity
Interests to the Borrower or any other Loan Party and the contribution of
Property to any Loan Party.

(h) dispositions of Investments made pursuant to Section 9.05(c),
Section 9.05(d), Section 9.05(e), Section 9.05(f), and Section 9.05(p).

 

-80-



--------------------------------------------------------------------------------

(i) Reserved

(j) dispositions of Property in connection with a sale-leaseback transaction as
long as the Debt incurred in connection therewith is permitted by
Section 9.02(d).

(k) the termination or other monetization of Permitted Participating Partnership
Swap Agreements as permitted by the Designated Partnership Hedge Facility.

(l) other sales and dispositions of Properties (other than Oil and Gas
Properties, Swap Agreements in respect of commodities, 100% of the Equity
Interests in a Restricted Subsidiary directly owning (whether in fee or by
leasehold) Oil and Gas Properties and Equity Interests in Designated
Partnerships) having an aggregate fair market value not greater than $7,500,000
during any 6-month period.

Section 9.12 Environmental Matters. The Borrower will not, and will not permit
any Restricted Subsidiary to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to a Release or threatened Release of Hazardous Materials,
exposure to any Hazardous Materials, or to any Remedial Work under any
applicable Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property if such violations, Release or threatened
Release, exposure or Remedial Work could reasonably be expected to have a
Material Adverse Effect.

Section 9.13 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors and
Wholly-Owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement or are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

Section 9.14 Subsidiaries. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiary or
designate or redesignate a Restricted Subsidiary as an Unrestricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.13(b). The Borrower shall
not, and shall not permit any Restricted Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Subsidiary except in compliance
with Section 9.11. Neither the Borrower nor any Restricted Subsidiary shall have
any Foreign Subsidiaries (other than any Subsidiary that is organized under the
laws of Canada or any province or territory thereof).

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding which
prohibits or restricts the granting, conveying, creation or imposition of any
Lien on any of its Property in favor of the Administrative Agent and the Lenders
or restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any other Restricted Subsidiary, or which
requires the consent of

 

-81-



--------------------------------------------------------------------------------

other Persons in connection therewith; provided, however, that the preceding
restrictions will not apply to encumbrances or restrictions arising under or by
reason of (a) this Agreement or the Security Instruments, (b) any leases or
licenses or similar contracts as they affect any Property or Lien, (c) any
restriction with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the direct or indirect sale or disposition of all or
substantially all the Equity Interests or Property of such Restricted Subsidiary
pending the closing of such sale or disposition, (d) customary provisions with
respect to the distribution of Property in joint venture agreements, (e) any
agreements with respect to any Restricted Subsidiary acquired in a transaction
permitted by Section 9.05 (in which case, any prohibition or limitation shall
only be effective against the Property of such Restricted Subsidiary) and
(f) any agreements governing Debt permitted by Section 9.02 incurred by the
Borrower or any Restricted Subsidiary.

Section 9.16 Gas Imbalances. The Borrower shall not, nor shall it permit any of
the Restricted Subsidiaries to, allow on a net basis, gas imbalances or other
prepayments or other prepayments made to the Borrower or any Restricted
Subsidiary with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or any Restricted
Subsidiary to deliver and transfer ownership at some future time volumes of
their respective Hydrocarbons produced from such Oil and Gas Properties having a
value (based on current prices) of more than $5,000,000 without receiving full
payment therefore at the time of delivery of those Hydrocarbons.

Section 9.17 Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than:

(a) Permitted Participating Partnership Swap Agreements, Swap Agreements listed
in the certificate delivered pursuant to Section 6.01(n) and other Swap
Agreements (other than purchase options) in respect of commodities entered into
by the Borrower fixing prices on oil and/or gas expected to be produced by the
Borrower, the Restricted Subsidiaries, the Designated Partnerships and the
Undesignated Partnerships, provided that such Swap Agreements meet the criteria
set forth in the First Lien Credit Agreement.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and the Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate and (ii) Swap Agreements effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Borrower and the
Restricted Subsidiaries then in effect effectively converting interest rates
from floating to fixed) do not exceed 75% of the then outstanding principal
amount of the Borrower’s Debt for borrowed money which bears interest at a
floating rate.

(c) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures (except that (i) Secured Swap Agreements (as defined in the First Lien
Credit Agreement) may be secured by

 

-82-



--------------------------------------------------------------------------------

the Mortgaged Properties pursuant to the First Lien Loan Documents and
(ii) Permitted Participating Partnership Swap Agreements may be secured by
Properties of such Participating Partnership pursuant to the Designated
Partnership Hedge Facility).

(d) The Borrower will not, and will not permit any Restricted Subsidiary to,
terminate or otherwise unwind or monetize any Swap Agreement in respect of
commodities (including, as applicable, any trade confirmations made pursuant
thereto), now existing or hereafter arising, without the prior written consent
of the Super Majority Lenders except to the extent such terminations are
permitted by Section 9.11.

Section 9.18 Tax Status as Partnership; Partnership Agreement. The Borrower
shall not alter its status as a partnership for purposes of United States
Federal income taxes. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, amend or modify any provision of any organizational
document, or any agreements with Affiliates of the type referred to in
Section 9.13, if such amendment or modification could reasonably be expected to
have a Material Adverse Effect.

Section 9.19 Designation and Conversion of Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries. (a) No Person shall become an Unrestricted Subsidiary
hereunder unless designated as an Unrestricted Subsidiary on Schedule 7.15 as of
the date hereof or thereafter, in accordance with Section 9.19(b). Each
Unrestricted Subsidiary as of the Effective Date is set forth on Schedule 7.15.

(b) After the Effective Date, the Borrower may designate, by written notice to
the Administrative Agent, any Restricted Subsidiary as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, neither a
Default nor a Borrowing Base Deficiency exists or would exist and (ii) at the
time of such designation it would be permitted to make an Investment in an
Unrestricted Subsidiary under Section 9.05 in an amount equal to the fair market
value as of the date of such designation of the Borrower’s direct and indirect
ownership interest in such Subsidiary. Except as provided in this
Section 9.19(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, the representations and
warranties of the Borrower and the Restricted Subsidiaries contained in each of
the Loan Documents are true and correct on and as of such date as if made on and
as of the date of such designation (or, if stated to have been made expressly as
of an earlier date, were true and correct as of such date), no Default would
exist and the Borrower complies with the requirements of Section 8.13,
Section 8.16 and Section 9.14. Any such designation shall be treated as a cash
dividend in an amount equal to the lesser of the fair market value of the
Borrower’s direct and indirect ownership interest in such Subsidiary or the
amount of the Borrower’s cash investment previously made for purposes of the
limitation on Investments under Section 9.05(g).

Section 9.20 Designation and Conversion of Undesignated Partnerships. A
Designated Partnership will become an Undesignated Partnership under this
Agreement (a) automatically upon such Designated Partnership failing to meet the
requirements set forth in the definition of “Designated Partnership” at any
time, or (b) subject to the following sentence, upon the

 

-83-



--------------------------------------------------------------------------------

Borrower delivering written notice to the Administrative Agent designating such
Designated Partnership as an Undesignated Partnership. The Borrower may not
voluntarily designate any Designated Partnership as an Undesignated Partnership
unless (i) no Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) if any Borrowing Base Deficiency would result
from such designation as a result of a redetermination of the Borrowing Base
pursuant to Section 2.07(h) of the First Lien Credit Agreement, the Borrower
prepays borrowings under the First Lien Credit Agreement, prior to or
contemporaneously with the effectiveness of such designation, to the extent that
such prepayment would have been required under Section 3.04(c)(iii) of the First
Lien Credit Agreement after giving effect to such redetermination of the
Borrowing Base.

Section 9.21 Acquisition Documents, the Separation Agreement and the
Contribution Agreement. The Borrower will not, nor will the Borrower permit the
Atlas Pipeline Holdings, L.P. or any Restricted Subsidiary to, directly or
indirectly, amend or otherwise modify any Acquisition Document, the Barnett
Acquisition Agreement, the Titan Merger Agreement, the DTE Acquisition
Agreement, the Separation Agreement or the Contribution Agreement which in any
case (a) violates the terms of this Agreement or any other Loan Document,
(b) could reasonably be expected to be materially adverse to the rights,
interests or privileges of the Administrative Agent or the Lenders or their
ability to enforce the Loan Documents or (c) could reasonably be expected to
have a Material Adverse Effect.

Section 9.22 Change in Name, Location or Fiscal Year. Borrower shall not, and
shall not permit any other Loan Party to, (a) change its name as it appears in
official filings in the state of its incorporation or organization, (b) change
its chief executive office, principal place of business, mailing address,
corporate offices or warehouses or locations at which Mortgaged Property is held
or stored (other than locations where such Loan Party is a lessee with respect
to any oil and gas lease), or the location of its records concerning the
Mortgaged Property as set forth in the Security Agreement, (c) change the type
of entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least five (5) Business Days prior written notice
of such change and any reasonable action requested by the Administrative Agent
in connection therewith has been, or will be contemporaneously therewith,
completed or taken (including any action to continue the perfection of any Liens
in favor of the Administrative Agent, on behalf of the Lenders, in any Mortgaged
Property), provided that, any new location shall be in the United States or
Canada. The Borrower shall not, and shall not permit any other Loan Party to,
change its fiscal year which currently ends on December 31.

Section 9.23 Drilling and Operating Agreements. The Borrower will not, nor will
the Borrower permit any Restricted Subsidiary or Designated Partnership to,
directly or indirectly, amend or otherwise modify any drilling or operating
agreement between Borrower or any Restricted Subsidiary and any Designated
Partnership which in any case (a) violates the terms of this Agreement or any
other Loan Document, (b) could reasonably be expected to be materially adverse
to the rights, interests or privileges of the Administrative Agent or the
Lenders or their ability to enforce the Loan Documents or (c) could reasonably
be expected to have a Material Adverse Effect.

 

-84-



--------------------------------------------------------------------------------

Section 9.24 Designated Partnerships’ Organizational Documents. The Borrower
will not, nor will the Borrower permit any Restricted Subsidiary or any new or
newly-designated Designated Partnership to, (a) execute any Organizational
Document of any Designated Partnership that does not contain an express
provision allowing the Master General Partner of such Designated Partnership to
withdraw its ownership interest in such Designated Partnership in the form of a
working interest in the production from the Oil and Gas Properties of such
Designated Partnership without the consent of any other party to such
Organizational Document or (b) directly or indirectly, amend or otherwise modify
the Organizational Document of such Designated Partnership to remove the
provision required in the foregoing clause (a).

Section 9.25 Designated Partnership Hedge Facility. The Borrower will not, nor
will the Borrower permit any Restricted Subsidiary or Participating Partnership
to enter into any agreement with respect to the Designated Partnership Hedge
Facility that (a) could reasonably be expected to be materially adverse to the
rights, interests or privileges of the Administrative Agent or the Lenders or
their ability to enforce the Loan Documents or (b) conflicts with the terms and
conditions set forth in the Loan Documents.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five (5) Business Days, and (ii) in the case of any other fees, interest or
other amounts (other than an amount referred to in Section 10.01(a)), five
(5) Business Days after the earlier of (A) the day on which a Financial Officer
first obtains knowledge of such failure and (B) the day on which written notice
of such failure shall have been given to the Borrower by the Administrative
Agent.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed.

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(p),
Section 8.02(a) or in Article IX.

 

-85-



--------------------------------------------------------------------------------

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 8.12(c), Section 10.01(a), Section 10.01(b),
Section 10.01(d), or Section 10.01(n)) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier to
occur of (i) written notice thereof from the Administrative Agent to the
Borrower or (ii) a Responsible Officer of the Borrower otherwise becoming aware
of such default.

(f) the Borrower or any Restricted Subsidiary (i) fails to pay any principal in
respect of any Debt or any amount owing under any Swap Agreement (including any
Permitted Participating Partnership Swap Agreement) after the same have become
due and payable and the aggregate amount remaining unpaid at any time exceeds
$15,000,000, (ii) fails to observe or perform (after applicable grace periods,
if any) any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Debt or such Swap
Agreement (other than any Permitted Participating Partnership Swap Agreement and
other than the First Lien Credit Agreement) if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Debt or a counterparty of the Borrower or any Restricted Subsidiary in
respect of such Swap Agreement or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, principal of
such Debt and amounts owing under such Swap Agreement exceeding $15,000,000 in
the aggregate to become immediately due and payable, or (iii) fails to observe
or perform (after applicable grace periods, if any) any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any Permitted Participating Partnership Swap Agreement or the First
Lien Credit Agreement if the effect of any failure referred to in this
clause (iii) is to cause amounts owing under such Permitted Participating Swap
Agreements exceeding $15,000,000 in the aggregate to become immediately due and
payable.

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered.

(h) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(g), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

(i) any Loan Party shall become unable, admit in writing its inability, or fail
generally to pay its debts as they become due.

 

-86-



--------------------------------------------------------------------------------

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any of the
Restricted Subsidiaries, or any combination thereof, and all such judgments
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof.

(k) any provision of the Loan Documents (including the Intercreditor Agreement
and the Designated Partnership Intercreditor Agreement) material to the rights
and interests of the Lenders shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with their terms against any Loan Party,
or, in the case of the Intercreditor Agreement and the Designated Partnership
Intercreditor Agreement, against any other party thereto, or any provision of
the Loan Documents shall be repudiated, or cease to create a valid and perfected
Lien of the priority required thereby on any portion of the collateral purported
to be covered thereby that is material to the rights and interests of the
Lenders, except to the extent permitted by the terms of this Agreement, or any
Loan Party shall so state in writing.

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $10,000,000.

(m) a Change of Control shall occur.

(n) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 2.1 of the Designated
Partnership Intercreditor Agreement, and such failure shall continue unremedied
for a period of 10 Business Days after the earlier to occur of (i) written
notice thereof from the Administrative Agent to the Borrower or (ii) a
Responsible Officer of the Borrower or of any Restricted Subsidiary otherwise
becoming aware of such default.

Section 10.02 Remedies. (a) In the case of an Event of Default other than one
described in Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, or at the direction of the Majority Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Notes and the Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder and under the Notes and the
other Loan Documents shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by each
Loan Party and (iii) require the Master General Partner to immediately withdraw
its ownership interest in any or all of the Participating Partnerships in the
form of a working interest in the production from the Oil and Gas Properties of
such Participating Partnerships and (A) deliver such Mortgages or other Security
Instruments or documents as required under Section 8.13(f) and (B) execute a
novation, amendment or agreement to reflect that the MGP Volumes shall no longer
be secured by the Designated Partnership Hedge Facility;

 

-87-



--------------------------------------------------------------------------------

and in case of an Event of Default described in Section 10.01(g),
Section 10.01(h) or Section 10.01(i), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Loan Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after the Termination Date, whether by
acceleration or otherwise, shall be applied: first, to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
second, to accrued interest on the Loans; third, to fees; fourth, pro rata to
(i) outstanding principal of the Loans; and fifth, to any other Indebtedness;
and any excess shall be paid to the Borrower or as otherwise required by any
Law.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment and Authorization of Administrative Agent. Each Lender
hereby irrevocably (subject to Section 11.10) appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Each Lender hereby consents to the terms of, and
authorizes the Administrative Agent to enter into the form of intercreditor
agreement that is substantially in the form attached hereto as Exhibit L, and
each Lender agrees that the terms of such intercreditor agreement shall be
binding on such Lender and its successors and assigns, as if it were a party
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent, any syndication agent or documentation
agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

Section 11.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects in the
absence of gross negligence or willful misconduct.

 

-88-



--------------------------------------------------------------------------------

Section 11.03 Default; Collateral. (a) Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
the Majority Lenders or the Lenders, as the case may be, may agree upon a course
of action for the enforcement of the rights of the Lenders; and the
Administrative Agent shall be entitled to refrain from taking any action
(without incurring any liability to any Person for so refraining) unless and
until the Administrative Agent shall have received instructions from the
Majority Lenders or the Lenders, as the case may be. All rights of action under
the Loan Documents and all right to the Mortgaged Properties, if any, hereunder
may be enforced by the Administrative Agent and any suit or proceeding
instituted by the Administrative Agent in furtherance of such enforcement shall
be brought in its name as the Administrative Agent without the necessity of
joining as plaintiffs or defendants any other Lender, and the recovery of any
judgment shall be for the benefit of the Lenders subject to the expenses of the
Administrative Agent. In actions with respect to any Property of the Borrower or
any Restricted Subsidiary, the Administrative Agent is acting for the ratable
benefit of each Lender. Any and all agreements to subordinate (whether made
heretofore or hereafter) other indebtedness or obligations of Borrower to the
Indebtedness shall be construed as being for the ratable benefit of each Lender.

(b) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Instruments on behalf of and for the benefit of the Lenders (or if
previously entered into, hereby ratifies the Administrative Agent’s (or any
predecessor administrative agent’s) previously entering into such agreements and
Security Instruments).

(c) Except to the extent unanimity (or other percentage set forth in
Section 12.02) is required hereunder, each Lender agrees that any action taken
by the Majority Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Majority Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.

(d) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Mortgaged Property or
Security Instruments which may be necessary to perfect and maintain perfected
Liens upon the Mortgaged Properties granted pursuant to the Security
Instruments.

(e) The Administrative Agent shall not have any obligation whatsoever to any
Lender or to any other Person to assure that the Mortgaged Property exists or is
owned (whether in fee or by leasehold) by the Person purporting to own it or is
cared for, protected, or insured or has been encumbered or that the Liens
granted to the Administrative Agent (or any predecessor administrative agent)
herein or pursuant thereto have been properly or sufficiently or lawfully
created, perfected, protected, or enforced, or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure, or fidelity, or to continue exercising, any of the rights
granted or available to the Administrative Agent in this Section 11.03 or in any
of the Security Instruments; IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF
THE MORTGAGED PROPERTY, OR ANY ACT, OMISSION, OR

 

-89-



--------------------------------------------------------------------------------

EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY
DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S OWN
INTEREST IN THE MORTGAGED PROPERTY AS ONE OF THE LENDERS AND THAT THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO ANY LENDER,
OTHER THAN TO ACT WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(f) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Mortgaged Property: (A) constituting property in
which neither Borrower nor any Restricted Subsidiary owned an interest at the
time the Lien was granted or at any time thereafter; (B) constituting property
leased to the Borrower or a Restricted Subsidiary under a lease which has
expired or been terminated in a transaction permitted under the Loan Documents
or is about to expire and which has not been, and is not intended by the
Borrower or such Restricted Subsidiary to be, renewed; or (C) consisting of an
instrument or other possessory collateral evidencing Debt or other obligations
pledged to the Administrative Agent (for the benefit of the Lenders), if the
Debt or obligations evidenced thereby has been paid in full or otherwise
superseded. In addition, the Lenders irrevocably authorize the Administrative
Agent to release Liens upon Mortgaged Property as contemplated herein and in the
other Loan Documents, or if approved, authorized, or ratified in writing by the
requisite Lenders. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Mortgaged Property pursuant to this Section 11.03.

(g) In furtherance of the authorizations set forth in this Section 11.03, each
Lender hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Security Instruments (including,
without limitation, any appointments of substitute trustees under any Security
Instruments), (ii) to take action with respect to the Mortgaged Property and
Security Instruments to perfect, maintain, and preserve the Lenders’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Mortgaged Property to the extent authorized herein or in
the other Loan Documents. This power of attorney shall be liberally, not
restrictively, construed so as to give the greatest latitude to the
Administrative Agent’s power, as attorney, relative to the Mortgaged Property
matters described in this Section 11.03. The powers and authorities herein
conferred on the Administrative Agent may be exercised by the Administrative
Agent through any Person who, at the time of the execution of a particular
instrument, is an officer of the Administrative Agent (or any Person acting on
behalf of the Administrative Agent pursuant to a valid power of attorney). The
power of attorney conferred by this Section 11.03(g) to the Administrative Agent
is granted for valuable consideration and is coupled with an interest and is
irrevocable so long as the Indebtedness, or any part thereof, shall remain
unpaid.

Section 11.04 Liability of Administrative Agent. NO RELATED PARTY OF THE
ADMINISTRATIVE AGENT SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS
NEGLIGENCE OR

 

-90-



--------------------------------------------------------------------------------

WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET FORTH HEREIN), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower or any Restricted
Subsidiary or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for the creation, perfection or priority of any
Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, or to make any inquiry respecting the performance by the Borrower of
its obligations hereunder or under any other Loan Document, or for any failure
of the Borrower or any Restricted Subsidiary or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Related Party of
the Administrative Agent shall be under any obligation to any Lender or
Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any Restricted Subsidiary or any Affiliate thereof.

Section 11.05 Reliance by Administrative Agent. (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, electronic mail, or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrower or any Restricted Subsidiary), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Majority Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Majority
Lenders or all the Lenders, if required hereunder, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and Participants. Where this Agreement expressly permits or prohibits an
action unless the Majority Lenders or Super Majority Lenders otherwise
determine, the Administrative Agent shall, and in all other instances, the
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the requisite Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Percentage of the Loan
on the Effective Date (or, if there is no Loan made on such date, each Lender
other than the Lenders who gave written objection to the Administrative Agent
prior to such date) shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender (or otherwise made available for such Lender
on SyndTrak Online, DXSyndicate™ or any similar website) for consent, approval,
acceptance or satisfaction, or required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

 

-91-



--------------------------------------------------------------------------------

Section 11.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Lenders in accordance with
this Agreement; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.

Section 11.07 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Related Party of the Administrative
Agent has made any representation or warranty to it, and that no act by the
Administrative Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of the Borrower or any Restricted
Subsidiary or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Related Party of the Administrative Agent to
any Lender as to any matter, including whether Related Parties of the
Administrative Agent have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Related Party of the Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower,
any Guarantor and their respective Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Related Party of the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. In this regard,
each Lender acknowledges that Cadwalader, Wickersham & Taft LLP is acting in
this transaction as counsel to the Administrative Agent. Each other party hereto
will consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent herein, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Related Party of the Administrative Agent.

 

-92-



--------------------------------------------------------------------------------

Section 11.08 Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND
EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY
OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER
TO DO SO), IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES, AND HOLD
HARMLESS EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND
ALL INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING SUCH RELATED PARTY OF THE
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT TO ANY RELATED PARTY OF THE ADMINISTRATIVE AGENT OF
ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; provided, however, that no action taken in
accordance with the directions of the Majority Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 11.08. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 11.08 shall survive termination of the Commitments,
the payment of all Indebtedness hereunder and the resignation or replacement of
the Administrative Agent.

Section 11.09 Administrative Agent in its Individual Capacity. Wells Fargo and
its Affiliates may make loans to, accept deposits from, acquire equity interests
in and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower and its Affiliates as though
Wells Fargo were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include Wells Fargo in its individual
capacity.

Section 11.10 Successor Administrative Agent. The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders with a copy of such
notice to the Borrower. If the Administrative Agent resigns under this
Agreement, the Majority Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld, delayed or conditioned). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may

 

-93-



--------------------------------------------------------------------------------

appoint, after consulting with the Lenders and, so long as no Event of Default
has occurred which is continuing, upon written approval of the Borrower (which
approval of the Borrower shall not be unreasonably withheld, delayed or
conditioned), a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI and Sections 12.03 and
12.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Majority
Lenders appoint a successor agent as provided for above.

Section 11.11 Syndication Agent; Other Agents; Arrangers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” as a “documentation agent,” any other type of agent
(other than the Administrative Agent), “arranger,” or “bookrunner” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

Section 11.12 Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-94-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

(i)         if to the Borrower, to it at:

Atlas Resource Partners, L.P.

1845 Walnut Street, 10th Floor

Philadelphia, Pennsylvania 19118

Attn: Sean P. McGrath

Fax: (215) 405-3882

Email: SMcGrath@atlasenergy.com

(ii)        if to Administrative Agent, to it at:

Wells Fargo Energy Capital, Inc.

1445 Ross Avenue

Suite 4500

Dallas, TX 75202

Attn: Zachary Johnson

Phone: 214-721-8223

(iii)       if to any other Lender, in its capacity as such, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative

 

-95-



--------------------------------------------------------------------------------

Agent; provided that the foregoing shall not apply to notices pursuant to
Article II, Article III, Article IV and Article V unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02 Waivers; Amendments. (a) No failure on the part of the
Administrative Agent or any Lender to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) Subject to Section 12.04(b)(ii)(E)(4), neither this Agreement nor any
provision hereof nor any Security Instrument nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties party thereto and the Majority Lenders
or by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender,

(ii) [Reserved],

(iii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby; provided that the consent
of an Affiliate Lender for any such reduction shall not be required if such
reduction is proportionately applicable to each Lender (including such Affiliate
Lender),

(iv) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,

 

-96-



--------------------------------------------------------------------------------

waive or excuse any such payment, or postpone or extend the Termination Date
without the written consent of each Lender directly and adversely affected
thereby; provided that the consent of an Affiliate Lender for any such
postponement, reduction, extension or waiver shall not be required if such
postponement, reduction, extension or waiver is proportionately applicable to
each Lender (including such Affiliate Lender),

(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby; provided that the consent of an
Affiliate Lender for any such change shall not be required if such change is
proportionately applicable to each Lender (including such Affiliate Lender),

(vi) release any Guarantor (except as set forth in the Guaranty Agreement),
release all or substantially all of the collateral, or reduce the percentage set
forth in the definition of Required Mortgage Value to less than 80%, without the
written consent of each Lender (other than any Affiliate Lender), or

(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Super Majority Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender directly and adversely affected
thereby;

provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, any supplement to Schedule 7.15 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
costs, expenses, taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, and
(iii) all out-of-pocket expenses incurred by the Administrative

 

-97-



--------------------------------------------------------------------------------

Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
similar negotiations in respect of such Loans.

(b) THE BORROWER SHALL INDEMNIFY THE ARRANGERS, THE ADMINISTRATIVE AGENT AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
OTHER LOAN PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY LAW, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF
THE BUSINESS OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING
WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL,
OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR
PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED

 

-98-



--------------------------------------------------------------------------------

RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF
THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES, (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (1) THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION), (2) A MATERIAL
BREACH OF THE MATERIAL OBLIGATIONS OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS
OR (3) ANY PROCEEDING THAT IS SOLELY AMONG INDEMNITEES.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under Section 12.03(a) or Section 12.03(b),
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

 

-99-



--------------------------------------------------------------------------------

Section 12.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, if smaller, the
entire remaining amount of the assigning Lender’s Maximum Credit Amount, unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment (other than assignments to an Affiliate of a
Lender or an Approved Fund) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 unless such fee is waived by the Administrative Agent;

 

-100-



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D) in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower or any of its Affiliates; and

(E) any Lender assign all or a portion of its rights and obligations under this
Agreement to an Affiliate of the Borrower, subject to the following limitations:

(1) each Affiliate of the Borrower that is an Assignee (each, an “Affiliate
Lender”) shall represent and warrant as of the date of any such purchase and
assignment, that neither such Affiliate Lender or any of its Affiliates nor any
of their respective directors or officers has any material non-public
information with respect to the Borrower or any of its Subsidiaries or
securities that has not been disclosed to the assigning Lender (other than
because such assigning Lender does not wish to receive material non-public
information with respect to the Borrower and its Subsidiaries or securities)
prior to such date to the extent such information could reasonably be expected
to have a material effect upon, or otherwise be material, to a Lender’s decision
to assign rights and obligations hereunder to such Affiliate Lender;

(2) each Affiliate Lender will not be entitled to receive, and will not receive,
information provided solely to the Lenders that are not Affiliate Lenders by the
Administrative Agent or any Lender that is not an Affiliate Lender and will not
be permitted to attend or participate in, and will not attend or participate in,
meetings or conference calls solely among the Lenders that are not Affiliate
Lenders and the Administrative Agent;

(3) the aggregate percentage of the Aggregate Maximum Credit Amounts or of the
outstanding aggregate principal amount of the Loans (if there are Loans
outstanding at such time) held at any one time by all Affiliate Lenders may not
exceed 10% of the Aggregate Maximum Credit Amounts or of the principal amount of
the Loans, in each case outstanding at such time under this Agreement;

(4) Notwithstanding anything in this Agreement to the contrary, for purposes of
determining whether the Majority Lenders, the Super Majority Lenders or all
Lenders have (x) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or any plan of
reorganization pursuant to the U.S. Bankruptcy Code, (y) otherwise acted on any
matter

 

-101-



--------------------------------------------------------------------------------

related to any Loan Document, or (z) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Loans (or Maximum Credit
Amounts, as applicable) held by any Affiliate Lender shall be deemed to be not
outstanding for all purposes of calculating whether the Majority Lenders, the
Super Majority Lenders or all Lenders have taken any actions; and

(5) borrowings of Loans shall not be made to directly or indirectly fund the
purchase or assignment.

For the purposes of this Section 12.04, “Approved Fund” means a Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 12.04(c).

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written

 

-102-



--------------------------------------------------------------------------------

consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to
Section 12.02(b) and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02, and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant shall be subject to Section 4.01 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Any Participant that is a Foreign Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e).

 

-103-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement. (a) All covenants, agreements,
representations and warranties made by the Borrower herein and by the Loan
Parties in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

(b) To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy or other laws for the relief of debtors or otherwise, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made.

 

-104-



--------------------------------------------------------------------------------

Section 12.06 Counterparts; Integration; Effectiveness. (a) This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by email (in .pdf or similar format) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default under Section 10.01(a) or
Section 10.01(b) shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or any Restricted Subsidiary
against any of and all the obligations of the Borrower or any Restricted
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. Such Lender shall promptly notify the
Borrower after any such set off and application made by such Lender, but the
failure to give such notice will not affect the validity of such set off and
application. The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.

 

-105-



--------------------------------------------------------------------------------

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a)
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

 

-106-



--------------------------------------------------------------------------------

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by the
Borrower or any of the Restricted Subsidiaries, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, any other Lender or any affiliate thereof
(subject, in the case of such disclosure to any affiliate of the Administrative
Agent or a Lender, to the Administrative Agent or such Lender, as applicable,
being responsible for compliance by such affiliate with the provisions of this
Section 12.11), (b) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (c) upon the request or demand of any Governmental
Authority, (d) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Law, (e) if requested
or required to do so in connection with any litigation or similar proceeding,
(f) that has been publicly disclosed, (g) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(h) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in

 

-107-



--------------------------------------------------------------------------------

accordance with applicable law, the rate of interest payable in respect of such
Loan, together with all Charges payable in respect thereof, shall be limited to
the Maximum Rate and, to the extent lawful, the interest and Charges that would
have been payable in respect of such Loan but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Restricted Subsidiary, any obligor, contractor, subcontractor,
supplier or materialman) shall have any rights, claims, remedies or privileges
hereunder or under any other Loan Document against the Administrative Agent or
any Lender for any reason whatsoever. There are no third party beneficiaries.

Section 12.14 [Reserved].

Section 12.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.17 Intercreditor Agreement. Reference is made to the Intercreditor
Agreement dated as of December 20, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Borrower, Wells Fargo Bank, N.A., as First Lien Administrative Agent (as defined
therein), and Wells Fargo Energy Capital, Inc., as Second Lien Administrative
Agent (as defined therein). Each Lender hereunder (a) acknowledges that it has
received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement as if

 

-108-



--------------------------------------------------------------------------------

it was a signatory thereto and (d) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as Administrative Agent and on
behalf of such Lender. The foregoing provisions are intended as an inducement to
the First Lien Lenders (as defined in the Intercreditor Agreement) to permit the
incurrence of Indebtedness under this Agreement and to extend credit to the
Borrower and such lenders are intended third party beneficiaries of such
provisions.

[SIGNATURES BEGIN NEXT PAGE]

 

-109-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:   ATLAS RESOURCE PARTNERS, L.P.     By:  

Atlas Resource Partners GP, LLC,

its general partner

      By:  

/s/ Sean P. McGrath

       

Name: Sean P. McGrath

Title: Chief Financial Officer

 

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT – ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

WELLS FARGO ENERGY CAPITAL, INC.,
as Administrative Agent By:   /s/ Zach Johnson  

Name: Zach Johnson

Title: Managing Director

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT – ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By:   /s/ Zach Johnson  

Name: Zach Johnson

Title: Managing Director

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT – ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/s/ P. R. Ballard

  Name: P. R. Ballard   Title: VP

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT – ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

 

COMERICA, as a Lender

By:

 

/s/ John S. Lesikar

  Name: John S. Lesikar   Title: Vice President

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT – ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

ABN AMRO, as a Lender

By:

 

/s/ Elizabeth Johnson

  Name: Elizabeth Johnson   Title: Vice President

 

By:   /s/ Darrell Holley   Name: Darrell Holley   Title: Managing Director

 

[SIGNATURE PAGE TO SECOND LIEN CREDIT AGREEMENT – ATLAS RESOURCE PARTNERS, L.P.]



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount  

Wells Fargo Bank, N.A.

     50.00 %    $ 38,799,641.50   

Citibank, N.A.

     37.11 %    $ 28,799,641.50      

 

 

   

 

 

 

Comerica

     6.44 %    $ 5,000,000      

 

 

   

 

 

 

ABN AMRO

     6.44 %    $ 5,000,000      

 

 

   

 

 

 

Total

     100 %    $ 77,599,283.00   

 

Annex I-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ]   [            ], 201[    ]

FOR VALUE RECEIVED, Atlas Resource Partners, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
[            ] (the “Lender”), at the office of Wells Fargo Energy Capital, Inc.
(the “Administrative Agent”), at 1000 Louisiana, 9th Floor, Houston, TX 77002
Attention: [                    ], the principal sum of [            ] Dollars
($[            ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement (as hereinafter defined)), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect the Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by the Lender
of this Note.

This Note is one of the Notes referred to in the Second Lien Credit Agreement,
dated as of December 20, 2012, among the Borrower, the Administrative Agent, and
the other lenders from time to time party thereto (including the Lender), and
evidences Loans made by the Lender thereunder (such Credit Agreement as the same
may be amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, capitalized terms used
in this Note have the respective meanings assigned to them in the Credit
Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ATLAS RESOURCE PARTNERS, L.P.

By: Atlas Resource Partners GP, LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[                    ], 201[    ]

Atlas Resource Partners, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to Section 2.03 of the Second Lien Credit Agreement dated as of
December 20, 2012 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”), among the Borrower, Wells
Fargo Energy Capital, Inc., as Administrative Agent, and the other lenders (the
“Lenders”) from time to time party thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing as follows:

(i) The aggregate amount of the requested Borrowing is $[            ];

(ii) The date1 of such Borrowing is [                    ], 201[    ];

(iii) The requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv) [In the case of a Eurodollar Borrowing, the initial Interest Period2
applicable thereto is [one] [two] [three] [six] [nine] months]; and

(v) The location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

 

1  The date shall be a Business Day.

2  The initial Interest Period shall be a period contemplated by the definition
of the term “Interest Period” in the Credit Agreement.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of each of them. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested Borrowing under the terms and conditions of the Credit Agreement.

 

ATLAS RESOURCE PARTNERS, L.P.

By: Atlas Resource Partners GP, LLC,

its general partner

  By:  

 

  Name:  

 

  Title:  

 

 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[                    ], 201[    ]

Atlas Resource Partners, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to Section 2.04 of the Second Lien Credit Agreement dated as of
December 20, 2012 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”), among the Borrower, Wells
Fargo Energy Capital, Inc., as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies1 is
[                    ];

(ii) The effective date2 of the election made pursuant to this Interest Election
Request is [                    ], 201[    ]; [and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and

(iv) [If the resulting Borrowing is a Eurodollar Borrowing, the Interest Period3
applicable to the resulting Borrowing after giving effect to such election is
[one] [two] [three] [six] [nine] months].

 

 

1 

If different options are being elected with respect to different portions of the
Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing (in which case, specify the information in paragraphs (iii) and
(iv) for each resulting Borrowing).

2 

The effective date must be a Business Day.

3 

The initial Interest Period must be a period contemplated by the definition of
the term “Interest Period” in the Credit Agreement.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of each of them. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested continuation or conversion under the terms and conditions of the
Credit Agreement.

 

ATLAS RESOURCE PARTNERS, L.P. By: Atlas Resource Partners GP, LLC,
its general partner By:     Name:  

 

Title:  

 

 

EXHIBIT C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned, a Financial Officer of the Borrower, hereby certifies that
he/she is the [            ] of Atlas Resource Partners, L.P., a Delaware
limited partnership (the “Borrower”), and that as such he/she is authorized to
execute this certificate on behalf of the Borrower. With reference to the Second
Lien Credit Agreement dated as of December 20, 2012 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Agreement”), among the Borrower, Wells Fargo Energy Capital, Inc., as
Administrative Agent, and the lenders (the “Lenders”) from time to time party
thereto, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Agreement unless
otherwise specified):

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 8.01(a) of the Agreement for
the fiscal year of the Borrower ended as of December 31, 201[    ] (the
“Reporting Date”), together with the report and opinion of an independent
certified public accountant required by such section, including to the effect
that such Financial Statements present fairly, in all material respects, the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 8.01(b) of the Agreement for the
fiscal quarter of the Borrower ended as of                     , 201[    ] (the
“Reporting Date”). Such Financial Statements present fairly, in all material
respects, the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis [in accordance with GAAP]
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

2. No Default has occurred as the date hereof.1

3. The representations and warranties of the Borrower and the Guarantors set
forth in the Agreement and in the other Loan Documents are true and correct on
and as of the date hereof except, in each case, to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
are true and correct as of such specified earlier date [other than
                    ].

 

1  If a Default has occurred, the Borrower shall specify the details thereof and
any action taken or proposed to be taken with respect thereto.

 

EXHIBIT D-1



--------------------------------------------------------------------------------

4. Attached hereto as Schedule 4 are reasonably detailed calculations showing
the Borrower’s compliance as of the Reporting Date with the requirements of
Section 9.01 of the Agreement.

5. Attached hereto as Schedule 5 is the Borrower’s calculation of the Wells
Services Income, which is calculated and presented in a manner consistent with
the calculation of Well Services Income that was made by the Borrower and
delivered to the Administrative Agent in connection with the determination of
the Well Services Borrowing Base under the First Lien Credit Agreement on
March 5, 2012.

6. Attached hereto as Schedule 6 is reasonably detailed information regarding
all cash dividends and distributions received by any Restricted Subsidiary from
Persons other than Restricted Subsidiaries which were included in the
calculations of the ratios that are the subject of Section 9.01 of the
Agreement, including a reconciliation of the Borrower’s calculation of EBITDA
versus the calculation of EBITDA in accordance with GAAP.

 

EXHIBIT D-2



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this              day of [            ], 20[    ].

 

ATLAS RESOURCE PARTNERS, L.P.

By:

  Atlas Resource Partners GP, LLC,


its general partner

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT D-3



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

1. Second Lien Guaranty dated as of December 20, 2012 by each Guarantor in favor
of the Administrative Agent.

2. Second Lien Security Agreement dated as of December 20, 2012 among the
Borrower, the Guarantors and the Administrative Agent.

3. Financing Statements in respect of item 2.

4. Second Lien Open-End Mortgage, Security Agreement, Financing Statement,
Fixture Filing, Assignment of As-Extracted Collateral and Assignment of
Production dated December 20, 2012.

From Atlas Resources, LLC and Viking Resources, LLC (Greene County, PA)

From Viking Resources, LLC (Fayette County, PA)

From Atlas Resources, LLC (Mercer County, PA)

5. Second Lien Open-End Mortgage, Security Agreement, Financing Statement,
Fixture Filing, Assignment of As-Extracted Collateral and Assignment of
Production dated December 20, 2012

From Resource Energy, LLC and Viking Resources, LLC (Columbiana County, OH)

From Viking Resources, LLC (Geauga County, OH)

From Resource Energy, LLC and Atlas Noble, LLC (Guernsey County, OH)

From Resource Energy, LLC (Harrison County, OH)

From Viking Resources, LLC (Mahoning County, OH)

From Atlas Noble, LLC (Muskingum County, OH)

From Atlas Noble, LLC (Noble County, OH)

From Viking Resources, LLC (Portage County, OH)

From Viking Resources, LLC (Stark County, OH)

From Resource Energy, LLC and Viking Resources, LLC (Summit County, OH)

From Resource Energy, LLC, Atlas Noble, LLC and Viking Resources, LLC (Trumbull
County, OH)

 

EXHIBIT E-1



--------------------------------------------------------------------------------

From Resource Energy, LLC and Viking Resources, LLC (Tuscarawas County, OH)

From Resource Energy, LLC and Viking Resources, LLC (Wayne County, OH)

 

EXHIBIT E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, as contemplated hereby, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:    ____________________________    2.    Assignee:   
____________________________          [and is an Affiliate of a [identify
Lender] / an Approved Fund]1 3.    Borrower:    Atlas Resource Partners, L.P.   

4. Administrative Agent: Wells Fargo Energy Capital, Inc., as the administrative
agent under the Credit Agreement

 

1  Select as applicable.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

5. Credit Agreement: The Second Lien Credit Agreement, dated as of December 20,
2012 among Atlas Resource Partners, L.P., as Borrower, each of the Lenders from
time to time party thereto, and Wells Fargo Energy Capital, Inc., as
Administrative Agent

6. Assigned Interest:

 

Commitment Assigned

  

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans Assigned      Percentage Assigned of
Commitment/Loans2      $                                                  
$                                             %      
$                                                   $                           
                 %       $                                                  
$                                             %   

Effective Date:                      , 20[            ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:

The undersigned hereby consent to the within assignment:3

WELLS FARGO ENERGY CAPITAL, INC.

 

By:  

 

Name:

   

 

Title:

   

 

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

Consents to be included to the extent required by Section 12.04(b) of the Credit
Agreement.

 

EXHIBIT F-2



--------------------------------------------------------------------------------

ATLAS RESOURCE PARTNERS, L.P.

 

By: Atlas Resource Partners GP, LLC, its general partner By:  

 

Name:

   

 

Title:

   

 

 

EXHIBIT F-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-US Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption Agreement is a completed Administrative Questionnaire in the form
provided by the Administrative Agent and (viii) subject to
Section 12.04(b)(ii)(B) of the Credit Agreement, together with this Assignment
and Assumption Agreement, the parties hereto have delivered to the
Administrative Agent a processing and recordation fee of $3,500; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

EXHIBIT F-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

EXHIBIT F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RESERVE REPORT CERTIFICATE

[September]/[March] 1, 201[    ]

This Reserve Report Certificate (“Certificate”) is executed and delivered
pursuant to Section 8.11(c) of that certain Second Lien Credit Agreement, dated
as of December 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”) among Atlas Resource
Partners, L.P. (the “Borrower”), Wells Fargo Energy Capital, Inc., as
administrative agent (the “Administrative Agent”) and the Lenders from time to
time party thereto. Unless otherwise defined herein, all capitalized terms have
the meanings set forth in the Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and Lenders that in all material respects, to the best of
the Responsible Officer’s knowledge:

(i) the information contained in the Reserve Report attached hereto as
Attachment 1 to this Certificate (“Reserve Report”) and any other information
delivered in connection therewith is true and correct, except that with respect
to the projections in the Reserve Report, the Responsible Officer only
represents that such projections were prepared in accordance with SEC
regulations;

(ii) the representations and warranties contained in Section 7.17(a) and
Section 7.17(b) of the Credit Agreement remain true and correct as of the date
hereof;

(iii) except as set forth in Attachment 2 to this Certificate, on a net basis
there are no gas imbalances or other prepayments made to the Borrower, any
Restricted Subsidiary or any Designated Partnership with respect to the Oil and
Gas Properties evaluated in such Reserve Report which would require the Borrower
or any Restricted Subsidiary or any Designated Partnership to deliver and
transfer ownership at some future time volumes of Hydrocarbons produced from
such Oil and Gas Properties having a value (based on current prices) of more
than $5,000,000 without receiving full payment therefor at the time of delivery
of those Hydrocarbons;

(iv) except as listed in Attachment 3 to this Certificate, none of the Oil and
Gas Properties of the Loan Parties or the Designated Partnerships have been sold
since the date of the last Borrowing Base determination;

(v) attached hereto as Attachment 4 to this Certificate is a list of all
marketing agreements entered into subsequent to the later of the Effective Date
or the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 of the Credit Agreement had such agreement
been in effect on the Effective Date; and

(vi) attached hereto as Attachment 5 to this Certificate is a schedule of the
Oil and Gas Properties evaluated by the Reserve Report that are Mortgaged
Properties demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in the Reserve Report (other than Designated Partnership
Properties) as of the date hereof that the value of such Mortgaged Properties
represents.

 

EXHIBIT G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Certificate as of the
            day of [Month], 201[    ].

 

ATLAS RESOURCE PARTNERS, L.P. By: Atlas Resource Partners GP, LLC, its general
partner By:  

 

Name:

 

 

Title:

 

 

 

EXHIBIT G-2



--------------------------------------------------------------------------------

ATTACHMENT 1

RESERVE REPORT

 

EXHIBIT G-3



--------------------------------------------------------------------------------

ATTACHMENT 2

GAS IMBALANCES, TAKE OR PAY, OR OTHER PREPAYMENTS

 

EXHIBIT G-4



--------------------------------------------------------------------------------

ATTACHMENT 3

OIL & GAS PROPERTIES SOLD

 

EXHIBIT G-5



--------------------------------------------------------------------------------

ATTACHMENT 4

MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO [date]

 

EXHIBIT G-6



--------------------------------------------------------------------------------

ATTACHMENT 5

OIL & GAS PROPERTIES that are MORTGAGED PROPERTIES

 

Mortgaged Property Name

 

Percentage of the Borrowing Base that the

value of Mortgaged Property represents

                     

 

EXHIBIT G-7



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT

This Joinder Agreement dated as of [            ] (this “Agreement”), is between
[            ], a [            ] (the “New Guarantor”), and Wells Fargo Energy
Capital, Inc., in its capacity as administrative agent under the Credit
Agreement (defined below) (in such capacity, the “Administrative Agent”).
Capitalized terms used in this Agreement without definition have the meanings
assigned to those terms in the Guaranty, the Security Agreement, and the Credit
Agreement.

RECITALS

A. Pursuant to a Second Lien Credit Agreement dated as of December 20, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Atlas Resource Partners, L.P., a Delaware
limited partnership (the “Borrower”), the lenders party thereto from time to
time (the “Lenders”), and the Administrative Agent, the Lenders agreed to make
loans and other extensions of credit to the Borrower in an aggregate principal
amount of up to the Maximum Credit Amounts.

B. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into one or more Secured Swap Agreements with one or more
Secured Swap Providers (as defined in the Security Agreement, defined below).

C. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into an agreement in respect of Bank Products with a Bank
Products Provider.

D. Pursuant to a Second Lien Guaranty dated as of December 20, 2012 (as amended,
restated or otherwise modified from time to time, the “Guaranty”) made by the
Subsidiaries of the Borrower party thereto from time to time (the “Guarantors”)
in favor of the Administrative Agent for the benefit of the Secured Creditors
(as defined in the Guaranty), the Guarantors have guaranteed the payment of the
Indebtedness, and pursuant to a Second Lien Security Agreement dated as of
December 20, 2012 (as amended, restated or otherwise modified from time to time,
the “Security Agreement”) made by the Borrower, the Subsidiaries of Borrower
party thereto from time to time (together with the Borrower, the “Grantors”),
and the Agent for the benefit of the Secured Creditors (as defined in the
Security Agreement), the Grantors have granted security interests in the
collateral described therein as security for the Indebtedness.

E. Section 4.14 of the Guaranty and Section 9.13 of the Security Agreement
provide that additional Material Subsidiaries of the Borrower may become
Guarantors under the Guaranty and Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Agreement. The New
Guarantor is executing this Agreement in accordance with the requirements of the
Credit Agreement to become a Guarantor under the Guaranty and a Grantor under
the Security Agreement.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1. In accordance with Section 4.14 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if

 

EXHIBIT H-1



--------------------------------------------------------------------------------

originally named as a Guarantor in the Guaranty, and the New Guarantor hereby
(a) ratifies, as of the date hereof, and agrees to all the terms and provisions
of the Guaranty applicable to it as a Guarantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Guarantor” in the Guaranty will be deemed to include the New Guarantor.

2. In accordance with Section 9.13 of the Security Agreement, the New Guarantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects on and as of the date hereof. The Schedules to the Security
Agreement are hereby supplemented by the Schedules attached hereto with respect
to the New Guarantor. In furtherance of the foregoing, the New Guarantor, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Security Agreement), hereby grants to the Administrative Agent,
for the ratable benefit of the Secured Creditors, a security interest in all of
the New Guarantor’s right, title and interest in, to and under the Collateral
(as defined in the Security Agreement) of the New Guarantor. Each reference to a
“Grantor” in the Security Agreement will be deemed to include the New Guarantor.

3. If required, the New Guarantor is, simultaneously with the execution of this
Agreement, executing and delivering such Security Instruments (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

4. The New Guarantor represents and warrants to the Administrative Agent that:

(a) an executed (or conformed) copy of each of the Loan Documents has been made
available to a Responsible Officer of the New Guarantor and such Responsible
Officer has a duty to and has read these documents, and has full notice and
knowledge of the terms, conditions and effects thereof. The New Guarantor has,
independently and without reliance upon any Secured Creditor or any information
received from the Secured Creditors, and based upon such documents and
information as the New Guarantor has deemed appropriate, made its own analysis
of the transactions contemplated hereby and the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Indebtedness, and
decision to enter into the Guaranty. The New Guarantor has received the advice
of its attorney in entering into the Guaranty and the other Loan Documents to
which it is a party. The New Guarantor has not relied and will not rely upon any
representations or warranties of the Administrative Agent not embodied in the
Guaranty or any acts heretofore or hereafter taken by the Administrative Agent
(including but not limited to any review by the Administrative Agent of the
affairs of Borrower). The New Guarantor has adequate means to obtain from the
Borrower on a continuing basis information concerning the financial condition
and assets of the Borrower, and the New Guarantor is not relying upon any
Secured Creditor to provide (and no Secured Creditor will have a duty to
provide) any such information to any Guarantor either now or in the future; and

 

EXHIBIT H-2



--------------------------------------------------------------------------------

(b) the representations and warranties set forth in Article VII of the Credit
Agreement are incorporated herein by reference, the same as if stated verbatim
herein as representations and warranties made by the New Guarantor, and the New
Guarantor, jointly and severally represents and warrants that each of such
representations and warranties are true and correct (which representations and
warranties shall be deemed to have been renewed at the time of each Loan under
the Credit Agreement); provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of
Section 4(b), be deemed to be a reference to such New Guarantor’s knowledge.

5. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract.

6. Except as expressly supplemented by this Agreement, the Guaranty and the
Security Agreement remain in full force and effect.

7. THIS AGREEMENT IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

8. This Agreement is a Loan Document for all purposes of the Credit Agreement
and the other Loan Documents.

9. The New Guarantor agrees to execute, acknowledge, deliver, file and record
such further certificates, instruments and documents, and to do all other acts
and things as may be requested by the Administrative Agent as necessary or
advisable to carry out the intents and purposes of this Agreement, the Security
Instruments and the Credit Agreement.

10. All communications and notices to the New Guarantor under the Guaranty and
the Security Agreement must be in writing and given as provided in Section 4.1
of the Guaranty to the address for the New Guarantor set forth under its
signature below.

11. The New Guarantor shall reimburse the Administrative Agent for its
reasonable documented out of-pocket expenses in connection with this Agreement,
including reasonable fees and documented expenses for legal services.

 

EXHIBIT H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder Agreement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR]

By:    

Name:  

 

Title:  

 

Address:  

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT H-4



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF DESIGNATED PARTNERSHIP INTERCREDITOR AGREEMENT

[To be attached.]

[Filed as Exhibit B to Exhibit 10.1 of this report]

 

EXHIBIT I-1



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of
December 20, 2012 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Resource Partners,
L.P., as Borrower, Wells Fargo Energy Capital, Inc., as Administrative Agent,
and the lenders (the “Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:                    , 20[    ]

 

 

EXHIBIT J-1-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of
December 20, 2012 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Resource Partners,
L.P., as Borrower, Wells Fargo Energy Capital, Inc., as Administrative Agent,
and the lenders (the “Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:                     , 20[    ]

 

EXHIBIT J-2-1



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of
December 20, 2012 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Resource Partners,
L.P., as Borrower, Wells Fargo Energy Capital, Inc., as Administrative Agent,
and the lenders (the “Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:                     , 20[    ]

 

EXHIBIT J-3-1



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of
December 20, 2012 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Resource Partners,
L.P., as Borrower, Wells Fargo Energy Capital, Inc., as Administrative Agent,
and the lenders (the “Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:                     , 20[    ]

 

EXHIBIT J-4-1



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

None.

 

SCHEDULE 7.05 TO SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL

None.

 

SCHEDULE 7.06 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.11

ERISA

None.

 

SCHEDULE 7.11 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

SUBSIDIARY INTERESTS

 

Subsidiary

  Jurisdiction of
Formation  

100% Owner

(except as set forth below)

 

Type of Equity Interest

  Number of Issued Shares

Atlas Energy Holdings Operating

Company, LLC

  DE   Borrower   LLC Membership   N/A Atlas Resources, LLC   PA   Atlas Energy
Holdings
Operating Company   LLC Membership   N/A Viking Resources, LLC   PA   Atlas
Energy Holdings
Operating Company   LLC Membership   N/A Resource Energy, LLC   DE   Atlas
Energy Holdings
Operating Company   LLC Membership   N/A Atlas Noble, LLC   DE   Atlas Energy
Holdings
Operating Company   LLC Membership   N/A Atlas Energy Indiana, LLC   IN   Atlas
Energy Holdings
Operating Company   LLC Membership   N/A Atlas Energy Tennessee, LLC   PA  
Atlas Energy Holdings
Operating Company   LLC Membership   N/A Atlas Energy Ohio, LLC   OH   Atlas
Energy Holdings
Operating Company   LLC Membership   N/A Atlas Energy Colorado, LLC   CO   Atlas
Energy Holdings
Operating Company   LLC Membership   N/A REI-NY, LLC   DE   Atlas Energy
Holdings
Operating Company   LLC Membership   N/A Resource Well Services, LLC   DE  
Atlas Energy Holdings
Operating Company   LLC Membership   N/A ARP Barnett, LLC   DE   Atlas Energy
Holdings
Operating Company   LLC Membership   N/A ARP Oklahoma, LLC   OK   Atlas Energy
Holdings
Operating Company   LLC Membership   N/A ARP Barnett Pipeline, LLC   DE   ARP
Barnett, LLC   LLC Membership   N/A Atlas Barnett, LLC   DE   Atlas Energy
Holdings
Operating Company   LLC Membership   N/A Atlas Energy Securities, LLC1   DE  
Atlas Energy Holdings
Operating Company   LLC Membership   N/A

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Anthem Securities, Inc.1

  PA   Atlas Energy Securities, LLC   Common Stock   500

 

1 

Unrestricted Subsidiary. Not a Guarantor.

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

PARTNERSHIP INTERESTS

 

Partnership Name

  

General Partner

  

GP Interest

   GP as LP  

Atlas-Energy Partners 1990 LP

   Atlas Resources, LLC    25.000000%      18.323840 % 

Atlas-Energy for the Nineties - Series 14 Ltd

   Atlas Resources, LLC    33.000000%      19.32392 % 

Atlas-Energy for the Nineties - Series 15 Ltd

   Atlas Resources, LLC    30.000000%      9.995630 % 

Atlas-Energy for the Nineties - Series 16 Ltd

   Atlas Resources, LLC    21.500000%      6.511335 % 

Atlas-Energy for the Nineties - Series 17 Ltd

   Atlas Resources, LLC    26.500000%      5.051600 % 

Atlas-Energy for the Nineties - Series 18 Ltd

   Atlas Resources, LLC    31.500000%      3.893380 % 

Atlas-Energy for the Nineties - Series 19 Ltd

   Atlas Resources, LLC    31.500000%      4.280815 % 

Atlas America Series 20 Ltd

   Atlas Resources, LLC    27.000000%      2.827465 % 

Atlas America Series 21-A Ltd

   Atlas Resources, LLC    33.833599%      1.602331 % 

Atlas America Series 21-B Ltd

   Atlas Resources, LLC    34.000000%      8.601130 % 

Atlas America Series 22-2002, Ltd

   Atlas Resources, LLC    32.530066%      1.718099 % 

Atlas America Series 23-2002, Ltd

   Atlas Resources, LLC    32.000454%      5.271660 % 

Atlas America Series 24-2003(A) Ltd, LP

   Atlas Resources, LLC    33.349990%      2.893600 % 

Atlas America Series 24-2003(B) Ltd, LP

   Atlas Resources, LLC    35.000000%      8.438890 % 

Atlas America Series 25-2004(A) L.P.

   Atlas Resources, LLC    35.000000%      5.226920 % 

Atlas America Series 25-2004(B) L.P.

   Atlas Resources, LLC    35.000000%      0.128420 % 

Atlas America Series 26-2005 L.P.

   Atlas Resources, LLC    36.130000%      1.208963 % 

Atlas America Series 27-2006 L.P.

   Atlas Resources, LLC    32.535300%      0.166286 % 

Atlas Resources Series 28-2010 L.P.

   Atlas Resources, LLC    36.623000%      0.000000 % 

Atlas Resources Series 30-2011 L.P.

   Atlas Resources, LLC    20.000000%      0.000000 % 

Atlas Resources Series 31-2011 L.P.

   Atlas Resources, LLC    32.901000%      0.000000 % 

Atlas-Energy for the Nineties-Public #1 Ltd

   Atlas Resources, LLC    24.000000%      13.706080 % 

Atlas-Energy for the Nineties-Public #3 Ltd

   Atlas Resources, LLC    25.000000%      21.409360 % 

Atlas-Energy for the Nineties-Public #4 Ltd

   Atlas Resources, LLC    25.000000%      11.105000 % 

Atlas-Energy for the Nineties-Public #5 Ltd

   Atlas Resources, LLC    25.000000%      7.498902 % 

Atlas-Energy for the Nineties-Public #6 Ltd

   Atlas Resources, LLC    25.000000%      8.448365 % 

Atlas-Energy for the Nineties-Public #7 Ltd

   Atlas Resources, LLC    31.000000%      4.738000 % 

Atlas-Energy for the Nineties-Public #8 Ltd

   Atlas Resources, LLC    29.000000%      6.058432 % 

Atlas America Public #9 Ltd

   Atlas Resources, LLC    35.500000%      4.132939 % 

Atlas America Public #10 Ltd

   Atlas Resources, LLC    32.000100%      5.642112 % 

Atlas America Public #11-2002 Ltd

   Atlas Resources, LLC    35.000000%      0.918901 % 

Atlas America Public #12-2003 Limited Partnership

   Atlas Resources, LLC    35.000000%      1.040256 % 

Atlas America Public #14-2004 L.P.

   Atlas Resources, LLC    35.000000%      0.252238 % 

Atlas America Public #14-2005(A) L.P.

   Atlas Resources, LLC    35.000000%      0.488755 % 

Atlas America Public #15-2005(A) L.P.

   Atlas Resources, LLC    33.500000%      0.228985 % 

Atlas America Public #15-2006(B) L.P.

   Atlas Resources, LLC    33.250000%      0.217342 % 

Atlas Resources Public #16-2007(A) L.P.

   Atlas Resources, LLC    37.203000%      0.134702 % 

Atlas Resources Public #17-2007(A) L.P.

   Atlas Resources, LLC    33.370000%      0.134516 % 

Atlas Resources Public #17-2008(B) L.P.

   Atlas Resources, LLC    35.122000%      0.000000 % 

Atlas Resources Public #18-2008(A) L.P.

   Atlas Resources, LLC    27.679000%      0.017944 % 

Atlas Resources Public #18-2009(B) L.P.

   Atlas Resources, LLC    28.089000%      0.043927 % 

Atlas Resources Public #18-2009(C) L.P.

   Atlas Resources, LLC    27.720000%      0.000000 % 

Atlas Limited Partnership #1

   Atlas Resources, LLC    16.000000%      27.735000 % 

Atlas Energy Partners Limited**

   Atlas Resources, LLC    16.000000%      15.780000 % 

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Atlas Energy Partners Limited 1987**

   Atlas Resources, LLC      22.380000 %      3.363000 % 

Atlas Energy Partners Limited 1988**

   Atlas Resources, LLC      24.362700 %      12.261600 % 

Atlas Energy Partners Limited 1989**

   Atlas Resources, LLC      18.000000 %      21.171000 % 

Atlas Energy Partners Limited - 1990

   Atlas Resources, LLC      25.000000 %      15.050000 % 

Atlas Energy Partners Limited - 1991

   Atlas Resources, LLC      25.000000 %      11.062000 % 

Atlas Energy Partners Limited - 1992

   Atlas Resources, LLC      25.000000 %      9.765800 % 

Atlas Energy Partners Limited - 1993

   Atlas Resources, LLC      25.000000 %      9.375000 % 

Atlas Energy Partners Limited - 1994

   Atlas Resources, LLC      25.000000 %      8.400000 % 

Atlas Energy Partners Limited - 1995

   Atlas Resources, LLC      25.000000 %      18.750000 % 

Atlas Energy Partners Limited - 1996

   Atlas Resources, LLC      25.000000 %      14.062500 % 

Atlas Energy Partners Limited - 1997

   Atlas Resources, LLC      25.000000 %      13.888890 % 

Atlas Energy Partners Limited - 1998

   Atlas Resources, LLC      25.000000 %      20.474140 % 

Atlas Energy Partners Limited - 1999

   Atlas Resources, LLC      25.000000 %      31.249990 % 

Viking 1989 Canton**

   Viking Resources, LLC      63.500000 %      6.500000 % 

Viking 1990-2**

   Viking Resources, LLC      54.848500 %      15.151500 % 

Viking Resources 1991-1**

   Viking Resources, LLC      60.793100 %      24.216050 % 

1991 Viking Resources LTD**

   Viking Resources, LLC      35.320000 %      15.050000 % 

1991 Bryan Joint Venture**

   Viking Resources, LLC      30.000000 %      0.000000 % 

1992 Viking Resources LTD**

   Viking Resources, LLC      35.262800 %      24.737200 % 

1992-2 Viking Resources LTD**

   Viking Resources, LLC      30.684884 %      15.753436 % 

1993 Viking Resources LTD**

   Viking Resources, LLC      30.929388 %      27.259460 % 

1994 Viking Resources LTD**

   Viking Resources, LLC      30.000000 %      22.835517 % 

1995 Viking Resources LTD**

   Viking Resources, LLC      30.000000 %      30.048122 % 

1996 Viking Resources LTD**

   Viking Resources, LLC      30.000000 %      20.995466 % 

1997 Viking Resources LTD**

   Viking Resources, LLC      30.000000 %      17.011787 % 

1998 Viking Resources LTD**

   Viking Resources, LLC      25.000000 %      10.426609 % 

Viking Resources 1999 LP**

   Viking Resources, LLC      25.000000 %      0.5699160 % 

Atwood Yield Plus Limited Partnership**

   Resource Energy, LLC      1.000000 %      72.858606 % 

Atwood Yield Plus III Limited Partnership**

   Resource Energy, LLC      1.000000 %      55.636439 % 

Atwood Yield Plus V Limited Partnership**

   Resource Energy, LLC      1.000000 %      66.846106 % 

Brighton Income Partnership**

   Resource Energy, LLC      50.000000 %      0.000000 % 

Brighton/Levengood Drilling**

   Resource Energy, LLC      10.000000 %      54.000002 % 

Dover-Atwood 1993 Limited Partnership**

   Resource Energy, LLC      40.151500 %      40.151520 % 

East Ohio Gas Drilling**

   Resource Energy, LLC      1.000000 %      59.773999 % 

TWC Yield Plus 1991 Limited Partnership**

   Resource Energy, LLC      1.000000 %      59.890941 % 

Triangle Energy Associates 1984**

   Resource Energy, LLC      1.000000 %      80.555133 % 

Langasco Ohio Drilling Partners 1985-1**

   Resource Energy, LLC      1.000000 %      83.531250 % 

Langasco Ohio Drilling Partners 1986-1**

   Resource Energy, LLC      1.000000 %      66.825000 % 

Langasco Roy Income Partners 1986-1**

   Resource Energy, LLC      1.000000 %      91.476000 % 

Triangle Energy Assoc. 1985**

   Resource Energy, LLC      1.000000 %      87.750000 % 

Atwood Yield Plus II Limited Partnership**

   Resource Energy, LLC      1.000000 %      64.350000 % 

Atwood Yield Plus IV Limited Partnership**

   Resource Energy, LLC      1.000000 %      54.486980 % 

CMSV/RAI 1989 Gas Development Drilling Partners

   Resource Energy, LLC      20.000000 %      67.839036 % 

CMSV/RAI 1990 Natural Gas Development Drilling Partners

   Resource Energy, LLC      20.000000 %      50.619415 % 

Dalton Associates**

   Resource Energy, LLC      28.000000 %      53.769199 % 

Levengood Industrial Gas Development 1987, an Arkansas Limited Partnership**

   Resource Energy, LLC      1.000000 %      43.563737 % 

Royal Associates Limited Partnership**

   Resource Energy, LLC      7.500000 %      70.539587 % 

TD Energy Associates - 1983**

   Resource Energy, LLC      1.430000 %      71.489999 % 

TD/Triangle Energy Associates - 1986**

   Resource Energy, LLC      2.350000 %      83.400622 % 

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Wooster Associates**

   Resource Energy, LLC    24.100000%      56.117452 % 

 

** Undesignated Partnership

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.19

GAS IMBALANCES

None.

 

SCHEDULE 7.19 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.20

MARKETING CONTRACTS

None.

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

Wells Fargo Bank

Outstanding Letters of Credit

December 17, 2012

 

Beneficiary

  

Applicant

   Amount      Issue
Date      Expiration
Date     

Purpose

  

Terms

Robert Max Field

   Atlas Energy Indiana, LLC    $ 30,000         03/22/11         10/18/13      
In Lieu of Well Plugging Bond    Automatically renews for one year

7249 Plantation Circle

   CPCS-860606                30-day notice required for non-renewal

Germantown, TN 38138

                  Administered by JPMorgan

Dorothy Polk & Marilyn Craver

   Atlas Energy Indiana, LLC    $ 30,000         03/22/11         10/18/13      
In Lieu of Well Plugging Bond    Automatically renews for one year

1708 Brentbrook Drive

   CPCS-860607                30-day notice required for non-renewal

Champaign, IL 61822

                  Administered by JPMorgan

Paramount Group Inc.

   Atlas Energy, LP    $ 376,845         06/28/11         06/30/13       New
York Office    Automatically renews for one year

712 Fifth Avenue, LP

   ATLAS ENER00008                Increase of $116,925 04/26/12

1633 Broadway, Suite 1801

   IS0001138               

New York, NY 10019

                 

Attn:Bernard Marasco, Esq.

                 

Win Energy REMC

   Atlas Energy Indiana, LLC    $ 150,000         06/30/11         12/31/12   
      Automatically renews for one year

3981 S. US Highway 41

   IS0001259                30-day notice required for non-renewal

 

SCHEDULE 9.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Vincennes, Indiana 47591-7438

                  No extension beyond 12/31/2014

Commonwealth of PA

   Atlas Resources LLC    $ 35,000         08/04/11         07/31/13         
Automatically renews for one year

Department of Transportation

   IS0002063                60-day notice required for non-renewal

Engineering District 12-00 or

                 

Municipal Authority of Washington Township

                 

1390 Fayette Avenue

                 

Belle Vernon, PA 15012

                       

 

 

                    $ 621,845               

 

SCHEDULE 9.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Surety bonds

ATLAS ENERGY LP ET AL

Permit and License Bonds

Sureties: Liberty Mutual Insurance Co.

Travelers Insurance Co.

Capitol Indemnity Co./Platte River Insurance Co.

 

Principal

  

Obligee

  

Type of Bond

  

Bond Amt

ARP Barnett, LLC

   City of Mansfield    Permit Bond    $200,000

ARP Barnett, LLC

   City of Mansfield    Permit Bond    $200,000

ARP Barnett, LLC

   City of Mansfield    Permit Bond    $200,000

ARP Barnett, LLC

   City of Mansfield    Permit Bond    $200,000

ARP Barnett, LLC

   City of Mansfield    Permit Bond    $200,000

ARP Barnett, LLC

   City of Corinth    Permit Bond    $50,000

ARP Barnett, LLC

   City of Mansfield    Permit Bond    $200,000

ARP Barnett, LLC

   Town of Copper Canyon    Permit Bond    $200,000

ARP Barnett, LLC

   City of Kennedale    Permit Bond    $50,000

ARP Barnett, LLC

   City of Arlington    Permit Bond    $50,000

ARP Barnett, LLC

   Town of Copper Canyon    Permit Bond    $200,000

ARP Barnett, LLC

   City of Fort Worth    Permit Bond    $250,000

ARP Barnett, LLC

   City of Kennedale    Permit Bond    $100,000

ARP Barnett, LLC

   Texas Railroad Commission    RR Comm Bond    $250,000

ARP Barnett, LLC

   US Dept of Interior, Bureau of Land Management    Statewide TX Oil or Gas
Lease Bond    $25,000

ARP Oklahoma, LLC

   State of Oklahoma    Well Plugging Bond    $25,000

Atlas Barnett, LLC

   US Dept of Interior, Bureau of Land Management    Statewide TX Oil or Gas
Lease Bond    $25,000

Atlas Barnett, LLC

   City of Arlington    Blanket Drilling & Production Bond    $50,000

Atlas Barnett, LLC

   City of Burleson    Drilling & Production Bond    $50,000

Atlas Barnett, LLC

   City of Lewisville    Gas & Production Bond    $150,000

Atlas Barnett, LLC

   Town of Flower Mound    Drilling & Production Bond    $1,000,000

Atlas Barnett, LLC

   City of Colleyville    Permit Bond    $200,000

Atlas Barnett, LLC

   City of Denton    Performance Bond    $50,000

Atlas Barnett, LLC

   City of Fort Worth    Permit Bond    $100,000

Atlas Barnett, LLC

   Texas Railroad Commission    RR Comm Bond    $50,000

Atlas Barnett, LLC

   City of Lewisville    Maintenance Bond    $5,000

Atlas Barnett, LLC

   Town of Flower Mound    Maintenance Bond    $13,000

Atlas Barnett, LLC

   City of Lewisville    Maintenance Bond    $10,000

Atlas Energy, LP

   Township of Paris    Road Bond    $60,000

Atlas Energy, LP

   Township of Paris    Road Bond    $50,000

Atlas Energy Indiana, LLC

   Knox County Board of Commissioners    Road Bond    $1,250,000

Atlas Energy Indiana, LLC

   Knox County Water Inc.    License or Permit Bond    $10,000

Atlas Energy Indiana, LLC

   Knox County Water Inc.    License or Permit Bond    $10,000

Atlas Energy Indiana, LLC

   Indiana Dept of Transportation    Blanket Bond    $30,000

Atlas Energy Tennessee, LLC

   City of Clinton    Utility Payment Bond    $140,000

Atlas Energy Tennessee, LLC

   TN State Oil & Gas Board    Blanket Well Bonds (50)    $10,000 each

Atlas Energy Tennessee, LLC

   TN State Oil & Gas Board    Individual Well Bonds (500 - one for each well)
   $1,500 each

Atlas Noble LLC

   Dept of Natural Resources    Blanket Well Bond    $15,000

Atlas Resources LLC

   PA Game Commission    Permit Bond    $10,000

Atlas Resources LLC

   MI DEQ    Blanket Well Bond    $250,000

Atlas Resources LLC

   Corydon Twp    Road Bond    $6,750

 

SCHEDULE 9.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Principal

  

Obligee

  

Type of Bond

  

Bond Amt

Atlas Resources LLC

   LaFayette Twp    Road Bond    $18,750

Atlas Resources LLC

   PA Dept of Natural Resources    Blanket Recl Bond    $850,000

Atlas Resources LLC

   LaFayette Twp    Road Bond    $25,000

Atlas Resources LLC

   Penn DOT - Crawford Co.    Road Bond    $10,000

Atlas Resources LLC

   PENN DOT - Mercer County    Road Bond    $10,000

Atlas Resources LLC

   Penn DOT    Road Bond    $5,000

Atlas Resources LLC

   Penn DOT    Road Bond    $5,000

Atlas Resources LLC

   Penn DOT    Road Bond    $5,000

Atlas Resources, LLC

   Deemston Borough    Road Bond - All Roads    $41,375

Atlas Resources, LLC

   Gamble Township    Road Bond - Various Rds    $28,000

Atlas Resources, LLC

   PENN DOT    Penn Dot Blanket Bond    $500,000

Atlas Resources, LLC

   PENN DOT    Road Bond    $5,000

Atlas Resources, LLC

   PENN DOT    Road Bond    $5,000

Atlas Resources, LLC

   Penn Dot - Clarion Co.    Road Bond    $10,000

Atlas Resources, LLC

   PENN DOT    Road Bond    $5,000

Atlas Resources, LLC

   State of Pennsylvania Dept of Transp.    Road Bond - District 12-0    $50,000

Atlas Resources, LLC

   State of Pennsylvania Dept of Transp.    Road Bond - District 3-0    $150,000

Atlas Resources, LLC

   Lower Tyrone Twp    Road Bond    $100,000

Atlas Resources, LLC

   Washington Twp    Road Bond    $25,000

Atlas Resources, LLC

   Mt. Pleasant Twp    Road Bond    $2,500

Atlas Resources, LLC

   Salem Township    Road Bond    $20,000

Atlas Resources, LLC

   Henry Clay Twp in Fayette County    Road Bond    $30,000

Atlas Resources, LLC

   Whiteley Twp    Road Bond    $32,625

Atlas Resources, LLC

   Hopewell Twp    Road Bond    $75,000

Atlas Resources, LLC

   Franklin Twp    Road Bond    $50,000

Atlas Resources, LLC

   Mt. Pleasant Twp    Road Bond    $7,500

Atlas Resources, LLC

   North Bethlehem Twp    Road Bond    $75,000

Atlas Resources, LLC

   Victory Township    Road Bond    $4,200

Atlas Resources, LLC

   US Department of Interior, Bur of Land Management    Oil or Gas Lease Bond   
$25,000

Atlas Resources, LLC

   Greene Township    Road Bond    $24,000

Atlas Resources LLC

   PA Fish & Boat Commission    Performance Bond    $50,000

Atlas Resources, LLC

   Mahoning County    Road Bond    $10,000

Atlas Resources, LLC

   State of Colorado    Blanket Well Bond    $100,000

Atlas Resources, LLC

   State of Colorado    Blanket Surface Bond    $25,000

Atlas Resources, LLC

   State of West Virginia    Blanket Well Bond    $50,000

Atlas Resources, LLC

   Rostraver Twp    Road Bond    $3,750

Atlas Resources, LLC

   Rostraver Twp    Road Bond    $1,250

REI-NY, LLC

   NY DEC    Blanket Well Bond    $100,000

Resource Energy LLC

   Penn Dot - Warren Cty.    Road Bond    $10,000

Resource Energy, LLC

   NY DEC    Blanket Well Bond    $150,000

Resource Energy, LLC

   PA Dept of Natural Resources    Blanket Well Bond    $35,000

Resource Well Services LLC

   Deerfield Twp - Portage Co    Salt Water Injection    $25,000

Resource Well Services LLC

   Dept of Natural Resources    Blanket Well Bond    $15,000

Resource Well Services LLC

   Dept of Natural Resources    Brine Transp. Bond    $15,000

Viking Resources LLC

   OH Blanket Well Bond    Surety Bond    $15,000

Viking Resources LLC

   PA Dept of Natural Resources    Blanket Well Bond    $250,000

Viking Resources LLC

   US Dept of Interior, Bur. Of Land Management    Reclamation Bond    $150,000

 

SCHEDULE 9.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.03

LIENS

None.

 

SCHEDULE 9.03 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

See Investments listed on Schedule 7.15.

 

SCHEDULE 9.05 TO CREDIT AGREEMENT